

 
 

--------------------------------------------------------------------------------

 
                                                                             
 

 EXHIBIT 10.1


 
    
 
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT, dated as of July 26, 2011, (the “Agreement”), is by
and between Acxiom Corporation, a Delaware corporation (the “Company”) and Scott
E. Howe (the “Executive”).
 
WHEREAS, the Company desires to hire the Executive to serve as Chief Executive
Officer and President of the Company and the Executive desires to hold such
positions under the terms and conditions of this Agreement; and
 
WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions of the employment relationship between the Executive and the
Company.
 
NOW, THEREFORE, intending to be legally bound hereby, the parties agree as
follows:
 
1.   Employment. The Company hereby employs the Executive and the Executive
hereby accepts employment with the Company as of the Effective Date, upon the
terms and subject to the conditions set forth herein.
 
2.   Term.
 
(a)  Subject to termination pursuant to Section 9, the term of the employment by
the Company of the Executive pursuant to this Agreement (as the same may be
extended, the “Term”) will commence on July 26, 2011 (the “Effective Date”) and
terminate on July 25, 2014.
 
(b)  Commencing on July 26, 2014 and on each subsequent anniversary thereof, the
Term will be automatically extended for a period of one (1) additional year
following the expiration of the applicable Term unless the Company or the
Executive elect not to extend the Term by notifying the other party of such
non-renewal in writing not later than one hundred and eighty (180) days before
any such date (the “Notice of Non-Renewal”).
 
3.   Position. During the Term, the Executive will serve as Chief Executive
Officer and President of the Company, performing duties commensurate with such
positions, and will perform such additional duties as the Board of Directors of
the Company (the “Board”) will determine. The Executive will report directly to
the Board. The Executive agrees to serve, without any additional compensation,
as a director of the Company and as a member of the board of directors and/or as
an officer of any subsidiary of the Company. The Executive shall be appointed as
a director of the Company no later than the day of the Company’s 2011 annual
meeting of shareholders. If the Executive’s employment is terminated for any
reason, whether such termination is voluntary or involuntary, the Executive will
resign as a director of the Company (and as a director and/or officer of any of
its subsidiaries), such resignation to be effective no later than the date of
termination of the Executive’s employment with the Company.
 
4.   Duties. During the Term, the Executive will devote his full time and
attention during normal business hours to the business and affairs of the
Company and its subsidiaries (the “Business”); provided, however, that the
Executive will be permitted to devote reasonable periods of time to charitable
and community activities, so long as such activities do not interfere with the
performance of the Executive’s responsibilities under this Agreement.  In
addition, following notice and with the consent of the Board (not to be
unreasonably withheld), Executive shall be permitted to serve on the Boards of
Directors (or similar governing bodies) of up to three other for-profit
entities, only one of which may have publicly traded securities, provided such
services do not materially interfere with Executive’s ability to serve as Chief
Executive Officer of the Company.  The Company acknowledges and agrees that the
Company’s Board of Directors has consented in accordance with this Section 4 to
Executive’s service on the Boards of Directors listed on Exhibit A hereto.
 
 
 

--------------------------------------------------------------------------------

 
5.   Salary and Bonus.
 
(a)  For purposes of this Agreement, the “Initial Fiscal Year” will mean the
period commencing on April 1, 2011 and ending on March 31, 2012. A “Fiscal Year”
will mean the Initial Fiscal Year and any other fiscal year of the Company
during the Term of the Agreement.
 
(b)  During the Initial Fiscal Year, the Company will pay the Executive a base
salary at an annual rate of $600,000. During the Term of this Agreement, within
90 days following the end of each Fiscal Year, the Board (or the Compensation
Committee of the Board (the “Compensation Committee”)) will, in good faith,
review the Executive’s annual base salary and may increase (but not decrease)
such amount as it may deem advisable (such annual rate of salary, as the same
may be increased, the “Base Salary”). The Base Salary will be payable to the
Executive in substantially equal installments in accordance with the Company’s
normal payroll practices.
 
(c)  During each Fiscal Year, the Executive will be eligible for a target cash
bonus opportunity of 100% of then-current Base Salary and a maximum cash bonus
opportunity of 200% of then-current Base Salary (provided that, the Executive’s
cash bonus opportunity for the Initial Fiscal Year will be prorated for the
portion of the Initial Fiscal Year commencing on the Effective Date). The
Executive’s entitlement to such cash bonus, if any, will be determined promptly
by the independent members of the Board (or by the Compensation Committee) based
on the terms of the executive bonus program then in effect, including the
Board’s (or the Compensation Committee’s) good faith determination as to whether
pre-determined performance targets of the Company have been achieved following a
review of the Company’s year-end audited financial statements.  All such
performance targets will be determined by the independent members of the Board
(or by the Compensation Committee) after consulting with Executive.  Payments
will be made in accordance with the terms of the relevant plan, or, if
different, in accordance with the terms of this Agreement.
 
(d)  The Executive will establish a residence within a fifty (50) mile radius of
the Company’s headquarters (the “headquarters area”) within twelve (12) months
following the Effective Date. From the Effective Date and until such relocation
occurs, the Company will pay for, or reimburse the Executive for, all reasonable
travel expenses (using commercial transportation) incurred by him pursuant to
his duties hereunder in connection with travel to and from his current principal
residence in the State of Washington. The Company will also pay the Executive,
until the earlier of the date that such relocation occurs or the date that is
twelve (12) months from the Effective Date, a gross monthly temporary living
allowance of $5,000 per month. Additionally, the Company will reimburse the
Executive for all reasonable expenses incurred in connection with the relocation
of his residence and family to the headquarters area, including reasonable
moving expenses and reasonable transaction costs associated with the sale of the
Executive’s current principal residence in the State of Washington (including up
to a six percent (6%) sales commission on such residence) and the Executive’s
purchase of a new principal residence in the headquarters area (but such costs
will not include those associated with points to reduce the cost of mortgage
loan payments).
 
(e)  Promptly following the date hereof, the Company will reimburse the
Executive for reasonable legal expenses up to an amount of $25,000 incurred by
him in connection with the drafting and negotiation of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
6.   Long-Term Incentive Awards.
 
(a)  Awards Granted Under 2005 Equity Plan. Reference is made to the 2005 Equity
Compensation Plan of the Company, as amended, in the form filed with the
Securities and Exchange Commission as of the date hereof (the “2005 Equity
Plan”).
 
(i)  No later than the third business day following the Effective Date, the
Company will, pursuant to the 2005 Equity Plan, grant the Executive
non-qualified stock options, with a ten (10) year term, to purchase 123,819
shares of common stock of the Company at an exercise price equal to the fair
market value on the date of grant. Such options will vest ratably over four (4)
years, twenty-five percent (25%) per year, beginning on the first anniversary of
such grant and will be awarded pursuant to the form of award agreement used for
non-qualified stock option grants to other senior executives of the Company
under the 2005 Equity Plan.
 
(ii)  No later than the third business day following the Effective Date, the
Company will, pursuant to the 2005 Equity Plan, grant the Executive a restricted
stock unit award in respect of 56,957 shares of common stock of the Company.
Such restricted stock units will vest ratably over four (4) years, twenty-five
percent (25%) per year, beginning on the first anniversary of such grant and
will be awarded pursuant to the form of award agreement used for restricted
stock unit grants to other senior executives of the Company under the 2005
Equity Plan.
 
(iii)  No later than the third business day following the Effective Date, the
Company will, pursuant to the 2005 Equity Plan, grant the Executive a
performance unit award in respect of 75,264 shares of common stock of the
Company, which such performance units will cliff vest subject to the terms and
conditions of such award and the 2005 Equity Plan based on a performance period
ending March 31, 2014 and will be awarded pursuant to the form of award
agreement used for performance unit grants to other senior executives of the
Company under the 2005 Equity Plan.
 
(b)  Awards Granted Under Inducement Plan. Reference is made to the 2011
Nonqualified Equity Compensation Plan of Acxiom Corporation in the form attached
as Exhibit B and to be filed with the Securities and Exchange Commission
pursuant to applicable rules and regulations thereof (the “Inducement Plan”).
 
(i)  No later than the third business day following the Effective Date, the
Company will, as a one-time inducement for Executive to enter into this
Agreement, pursuant to the Inducement Plan, (A) grant the Executive a
performance unit award (the “Inducement Performance Units”) in respect of
129,154 shares of common stock of the Company, which such performance units will
cliff vest subject to the terms and conditions of such award and the Inducement
Plan based on a performance period ending March 31, 2014 and (B) grant the
Executive non-qualified stock options, with a ten (10) year term, to purchase
221,106 shares of common stock of the Company at an exercise price equal to the
fair market value on the date of grant. Such options will vest ratably over four
(4) years, twenty-five percent (25%) per year, beginning on the first
anniversary of such grant. Such performance unit award and non-qualified stock
options will be awarded pursuant to forms of agreements in substantially the
forms attached as Exhibits B-1 and B-2, which such agreements will not be
inconsistent with the provisions of the Inducement Plan.  Attached hereto as
Exhibit B-3 is a form of agreement for the grant of restricted stock units under
the Inducement Plan.
 
(c)  During the Term of this Agreement, within 90 days following the end of each
Fiscal Year, the independent members of the Board of Directors (or the
Compensation Committee) will in good faith consider the grant of long-term
equity incentive awards to the Executive.
 
 
3

--------------------------------------------------------------------------------

 
(d)  Notwithstanding any provision to the contrary in any equity incentive plan
or related award agreement relating to any equity incentive award granted to the
Executive, solely with respect to the Executive (i) any definition of
competitive business activities (including “any activity which competes with any
activity of the Company and/or its subsidiaries and affiliated companies” or
acting “in competition with or acting against the interests of the Company”)
shall be deemed to be the activities that would result in a violation of Section
12(b) hereof, (ii) the activities that would be deemed to constitute “disclosing
or misusing any confidential information or material concerning the Company”
shall be deemed to be the activities that would result in a violation of Section
7 of the Acxiom Corporation Associate Agreement; (iii) the activities that would
be deemed to constitute “any attempt, directly or indirectly, to solicit the
trade or business of any current or prospective customer of the Company” shall
be deemed to be the activities that would result in a violation of Section
12(a)(i) hereof, (iv) the activities that would be deemed to constitute “any
attempt, directly or indirectly, to induce any associate of the Company to be
employed or perform services elsewhere” shall be deemed to be the activities
that would result in a violation of Section 12(a)(ii) hereof; and (v) any
forfeiture provisions contained therein requiring the payment of proceeds of
equity gains to the Company shall refer solely to the amount of after-tax
proceeds actually received by the Executive. In determining after-tax proceeds
in clause (v) of this Section 6(d), any tax deduction or loss arising from such
forfeiture will be taken into account.
 
(e)  Notwithstanding anything to the contrary in this Section 6, the Company may
grant any equity awards contemplated hereunder pursuant to either the 2005
Equity Plan or the Inducement Plan, as determined by the Company in its sole
discretion.  The parties intend that any equity incentive awards contemplated by
this Section 6 and the payments and benefits provided thereunder be exempt from
or comply with the requirements of Section 409A of the Code to the maximum
extent possible, whether pursuant to the short-term deferral exception described
in Treasury Regulation Section 1.409A-1(b)(4), the exclusion applicable to stock
options under Treasury Regulation Section 1.409A-1(b)(5), or
otherwise.  Notwithstanding any other provision of this Agreement or any other
plan or agreement to the contrary, all equity incentive awards contemplated by
this Section 6 shall be interpreted, operated, and administered in a manner
consistent with such intentions.
 
7.   Vacation, Holidays and Sick Leave; Life Insurance. During the Term, the
Executive will be entitled to paid vacation in accordance with the Company’s
standard vacation accrual policies for its senior executive officers as may be
in effect from time to time; provided, that the Executive will during each
Fiscal Year be entitled to at least four (4) weeks of such vacation. During the
Term, the Executive will also be entitled to participate in all applicable
Company employee benefits plans as may be in effect from time to time for the
Company’s senior executive officers.
 
8.   Business Expenses. The Executive will be reimbursed for all reasonable
business expenses incurred by him in connection with his employment following
timely submission by the Executive of receipts and other documentation in
accordance with the Company’s normal expense reimbursement policies.
 
9.   Termination of Employment. The Executive’s employment by the Company
pursuant to this Agreement will not be terminated before the end of the Term
hereof, except as set forth in this Section 9.
 
(a)   By Mutual Consent. The Executive’s employment pursuant to this Agreement
may be terminated at any time by the mutual written agreement of the Company and
the Executive.
 
(b)   Death. The Executive’s employment pursuant to this Agreement will be
terminated upon the death of the Executive, in which event the Executive’s
spouse or heirs will receive  (i) all Base Salary and benefits
 
 
4

--------------------------------------------------------------------------------

 
to be paid or provided to the Executive under this Agreement through the Date of
Termination (as defined in Section 9(j) hereof), (ii) any other unpaid benefits
(including death benefits) to which they are entitled under any plan, policy or
program of the Company applicable to the Executive as of the Date of
Termination, (iii) in the event the Date of Termination occurs after the
completion of any Fiscal Year, but prior to the date any cash bonus related to
such Fiscal Year has been determined or paid to the Executive, the amount of any
cash bonus related to such Fiscal Year ending before the Date of Termination
that the Executive would have otherwise been entitled to had Executive not
terminated, and (iv) the amount of any target cash bonus for the Fiscal Year in
which the Date of Termination occurs, pro-rated based on the portion of the
applicable Fiscal Year that the Executive worked for the Company.  The amounts
referred to in clauses (i) through (iii) above will be paid to the Executive
when the same would have been paid to the Executive (whether or not the Term
will have expired during such period), and the amount referred to in clause (iv)
will be paid to the Executive within sixty (60) days following the Date of
Termination.
 
(c)   Disability. The Executive’s employment pursuant to this Agreement may be
terminated by delivery of written notice to the Executive by the Company (a
“Notice of Termination”) in the event that the Executive is unable to perform
the essential functions of his regular duties and responsibilities, with or
without reasonable accommodation, due to a Disability that has lasted (or can
reasonably be expected to last) for a period of ninety (90) consecutive days, or
for a total of ninety (90) days or more in any consecutive one hundred and
eighty (180) day period.  “Disability” means a physical or mental impairment of
Executive as certified in a written statement from a licensed physician selected
or approved in good faith by the Board (or any committee of the Board comprised
solely of independent directors). If the Executive’s employment is terminated
pursuant to this Section 9(c), the Executive will be entitled to receive (i) all
Base Salary and benefits to be paid or provided to the Executive under this
Agreement through the Date of Termination, (ii) any other unpaid benefits
(including disability benefits) to which he is otherwise entitled under any
plan, policy or program of the Company applicable to the Executive as of the
Date of Termination, (iii) in the event the Date of Termination occurs after the
completion of any Fiscal Year, but prior to the date any cash bonus related to
such Fiscal Year has been determined or paid to the Executive, the amount of any
cash bonus related to such Fiscal Year ending before the Date of Termination
that the Executive would have otherwise been entitled to had Executive not
terminated, and (iv) the amount of any target cash bonus for the Fiscal Year in
which the Date of Termination occurs, pro-rated based on the portion of the
applicable Fiscal Year that the Executive worked for the Company.  The amounts
referred to in clauses (i) through (iii) above will be paid to the Executive
when the same would have been paid to the Executive (whether or not the Term
will have expired during such period), and the amount referred to in clause (iv)
will be paid to the Executive within sixty (60) days following the Date of
Termination.
 
(d)   By the Company for Cause. The Executive’s employment pursuant to this
Agreement may be terminated by delivery of a Notice of Termination upon the
occurrence of any of the following events (each of which will constitute “Cause”
for termination): (i) the willful failure by the Executive to substantially
perform his duties or follow the reasonable and lawful instructions of the
Board; provided, that the Executive will be allowed to cure such failure within
thirty (30) days of delivery to the Executive by the Company of written demand
for performance, which such written demand will specifically identify the manner
in which the Company believes he has not substantially performed his duties;
(ii) the engaging by the Executive in intentional misconduct, or the Executive’s
gross negligence, that is materially injurious to the Company, monetarily or
otherwise; (iii) the conviction of, or pleading guilty or nolo contendere to,
any felony; or (iv) the Executive’s material breach of the provisions of this
Agreement (including, but not limited to, Section 12) or of any material
employment policy of the Company, which, if curable, is not cured within thirty
(30) days of delivery to the Executive by the Company of written notice thereof,
which such notice shall specify in reasonable detail the manner in which the
Company believes the Executive has breached this Agreement.   If the Executive’s
employment is terminated pursuant to this Section 9(d), the Executive will be
entitled to receive all Base Salary and benefits to be paid or provided to the
Executive under this Agreement through the Date of Termination, any other unpaid
benefits to which he is otherwise entitled under any plan, policy or program of
the Company applicable to the Executive as of the Date of Termination and no
more.
 
 
5

--------------------------------------------------------------------------------

 
(e)   By the Company Without Cause. The Executive’s employment pursuant to this
Agreement may be terminated by the Company at any time without Cause by delivery
of a Notice of Termination. If the Executive’s employment is terminated pursuant
to this Section 9(e), the Executive will be entitled to receive (i) all Base
Salary and benefits to be paid or provided to the Executive under this Agreement
through the Date of Termination, (ii) in the event the Date of Termination
occurs after the completion of any Fiscal Year, but prior to the date any cash
bonus related to such Fiscal Year has been determined or paid to the Executive,
the amount of any cash bonus related to such Fiscal Year ending before the Date
of Termination that the Executive would have otherwise been entitled to had
Executive not terminated, (iii) an amount equal to two hundred percent (200%) of
the Executive’s Base Salary at the then-current rate of Base Salary, and (iv)
any other unpaid benefits to which the Executive is otherwise entitled under any
plan, policy or program of the Company applicable to the Executive as of the
Date of Termination. The amounts referred to in clauses (i) through (iii) above
will be paid to the Executive immediately following the expiration of the
Severance Delay Period, in accordance with the Company’s normal payroll policies
and procedures.  Additionally, if the Executive’s employment is terminated
pursuant to this Section 9(e), notwithstanding anything contained in any equity
plan or grant documents, the Executive shall also receive solely with respect to
Performance Units: (i) the number of Performance Units, if any, that were earned
during a completed performance period but remain unvested, multiplied by a
fraction, the numerator of which is the full number of calendar months that
elapsed between the beginning of the performance period and the Date of
Termination and the denominator of which is the number of months between the
beginning of the performance period and when the award would fully vest and no
longer be subject to forfeiture, payment for which shall be processed
immediately following the expiration of the Severance Delay Period; and (ii) the
number of  Performance Units, if any, for performance periods that are ongoing
as of the Date of Termination and for which at least one year of the performance
period has elapsed as of the Date of Termination, multiplied by a fraction, the
numerator of which is the full number of calendar months that elapsed between
the beginning of the performance period and the Date of Termination and the
denominator of which is the number of months between the beginning of the
performance period and when the award would fully vest and no longer be subject
to forfeiture, with the settlement of such performance units to occur after the
completion of the applicable performance period based upon the Company’s actual
performance as determined following the completion of the applicable performance
periods in accordance with the terms of the Performance Unit grant documents and
with payment to be made as soon as administratively practicable after the end of
the performance period stated in the applicable grant documents and at the time
the Executive would have received payment had the Executive remained employed.
“Performance Unit” shall mean any equity incentive awards granted by the Company
to the Executive that are earned based upon achievement of performance measures
during a performance period as defined by the accompanying grant documents. As a
condition to receiving such payments, the Executive agrees to execute, deliver
and not revoke a general release in the form attached as Exhibit C prior to the
expiration of the Severance Delay Period. “Severance Delay Period” shall mean
the period beginning on the Date of Termination and ending on the thirtieth day
thereafter. Notwithstanding the foregoing, in the event that the Executive’s
“separation from service” (as such term is defined under Treasury Regulation
1.409A-1(h)) occurs in connection with an exit incentive program or other
employment termination program offered to a group or class of employees, as
defined under the Older Worker Benefit Protection Act, 29 U.S.C. Section 626,
the Severance Delay Period shall mean the period beginning on the Date of
Termination and ending on the sixtieth day thereafter.
 
 
6

--------------------------------------------------------------------------------

 
(f)    By the Executive for Good Reason. The Executive’s employment pursuant to
this Agreement may be terminated by the Executive by written notice of his
resignation (“Notice of Resignation”) delivered to the Company within thirty
(30) days of the occurrence of any of the following (each of which will
constitute “Good Reason” for resignation): (1) a material reduction by the
Company in the Executive’s title or position, or a material reduction by the
Company in the Executive’s authority, duties or responsibilities (including,
without limitation, Executive no longer serving on the Company’s board of
directors or if he is not the Chief Executive Officer of the Company’s ultimate
parent entity following a Change in Control), or the assignment by the Company
to the Executive of any duties or responsibilities that are materially
inconsistent with such title, position, authority, duties or responsibilities,
(2) a reduction in Base Salary; or (3) any material breach of this Agreement by
the Company (collectively, a “Good Reason Event”); provided, that, if any Good
Reason Event is curable, the Company will be allowed to cure such Good Reason
Event within thirty (30) days of delivery to the Company by the Executive of his
Notice of Resignation, which such Notice of Resignation will specifically
identify the Good Reason Event which the Executive believes has occurred. For
avoidance of doubt, “Good Reason” will exclude the death or Disability of the
Executive.  If the Company fails to cure the Good Reason Event within the thirty
(30) day cure period, then the Executive must terminate employment within thirty
(30) days thereafter. If the Executive does not terminate employment during such
thirty (30) day period, then the Executive will be deemed to have waived his
right to terminate employment based upon such Good Reason Event and will not
receive any payments under this Section 9(f).  If the Executive resigns for Good
Reason pursuant to this Section 9(f), the Executive will be entitled to receive
(i) all Base Salary and benefits to be paid or provided to the Executive under
this Agreement through the Date of Termination, (ii) in the event the Date of
Termination occurs after the completion of any Fiscal Year, but prior to the
date any cash bonus related to such Fiscal Year has been determined or paid to
the Executive, the amount of any cash bonus related to such Fiscal Year ending
before the Date of Termination that the Executive would have otherwise been
entitled to had Executive not terminated,, (iii) an amount equal to two hundred
percent (200%) of the Executive’s Base Salary at the then-current rate of Base
Salary, and (iv) any other unpaid benefits to which the Executive is otherwise
entitled under any plan, policy or program of the Company applicable to the
Executive as of the Date of Termination. The amounts referred to in clauses (i)
through (iii) above will be paid to the Executive immediately following the
expiration of the Severance Delay Period in accordance with the Company’s normal
payroll policies and procedures. Additionally, if the Executive resigns for Good
Reason pursuant to this Section 9(f), notwithstanding anything contained in any
equity plan or grant documents, the Executive shall also receive solely with
respect to Performance Units: (x) the number of Performance Units, if any, that
were earned during a completed performance period but remain unvested,
multiplied by a fraction, the numerator of which is the full number of calendar
months that elapsed between the beginning of the performance period and the Date
of Termination and the denominator of which is the number of months between the
beginning of the performance period and when the award would fully vest and no
longer be subject to forfeiture, payment for which shall be processed
immediately following the expiration of the Severance Delay Period; and (y) the
number of  Performance Units, if any, for performance periods that are ongoing
as of the Date of Termination and for which at least one year of the performance
period has elapsed as of the Date of Termination, multiplied by a fraction, the
numerator of which is the full number of calendar months that elapsed between
the beginning of the performance period and the Date of Termination and the
denominator of which is the number of months between the beginning of the
performance period and when the award would fully vest and no longer be subject
to forfeiture, with the settlement of such performance units to occur after the
completion of the applicable performance period based upon the Company’s actual
performance as determined following the completion of the applicable performance
periods in accordance with the terms of the Performance Unit grant documents and
with payment to be made as soon as administratively practicable after the end of
the performance period stated in the applicable grant documents and at the time
the Executive would have received payment had the Executive remained
employed.  As a condition to receiving such payments, the Executive agrees to
execute, deliver and not revoke a general release in the form attached as
Exhibit C prior to the expiration of the Severance Delay Period. Notwithstanding
the foregoing, in the event that the Executive’s “separation from service” (as
such term is defined under Treasury Regulation 1.409A-1(h)) occurs in connection
with an exit incentive program or other employment termination program offered
to a group or class of employees, as defined under the Older Worker Benefit
Protection Act, 29 U.S.C. Section 626, the Severance Delay Period shall mean the
period beginning on the Date of Termination and ending on the sixtieth day
thereafter.
 
 
7

--------------------------------------------------------------------------------

 
(g)   Non-Renewal by the Company. The Executive’s employment pursuant to this
Agreement may be terminated by the Company by delivery of a Notice of
Non-Renewal consistent with the provisions of Sections 2(b) and 18. If the
Executive’s employment is terminated pursuant to this Section 9(g), the
Executive will be entitled to receive (i) all Base Salary and benefits to be
paid to the Executive under this Agreement through the Termination Date, (ii) in
the event the Date of Termination occurs after the completion of any Fiscal
Year, but prior to the date any cash bonus related to such Fiscal Year has been
determined or paid to the Executive, the amount of any cash bonus related to
such Fiscal Year ending before the Date of Termination that the Executive would
have otherwise been entitled to had Executive not terminated, and (iii) any
other unpaid benefits to which he is otherwise entitled under any plan, policy
or program of the Company applicable to the Executive as of the Date of
Termination.
 
(h)   By the Executive Without Good Reason. The Executive’s employment pursuant
to this Agreement may be terminated by the Executive at any time by delivery of
a Notice of Resignation to the Company. If the Executive’s employment is
terminated pursuant to this Section 9(h), the Executive will receive all Base
Salary and benefits to be paid or provided to the Executive under this Agreement
through the Date of Termination, any other unpaid benefits to which the
Executive is otherwise entitled under any plan, policy or program of the Company
applicable to the Executive as of the Date of Termination (including, without
limitation, in the event the Date of Termination occurs after the completion of
any Fiscal Year, but prior to the date any cash bonus related to such Fiscal
Year has been determined or paid to the Executive, the amount of any cash bonus
related to such Fiscal Year ending before the Date of Termination that the
Executive would have otherwise been entitled to had Executive not terminated)
and no more.
 
(i)   Following a Change in Control.
 
(i)  If within twenty-four (24) months following a Change in Control, the
Executive is (x) terminated without Cause by delivery of a Notice of
Termination, or (y) resigns for Good Reason (as defined and qualified in Section
9(f) above) by delivery of a Notice of Resignation, then the Executive will be
entitled to receive (i) all Base Salary and benefits to be paid or provided to
the Executive under this Agreement through the Date of Termination, (ii)  in the
event the Date of Termination occurs after the completion of any Fiscal Year,
but prior to the date any cash bonus related to such Fiscal Year has been
determined or paid to the Executive, the amount of any cash bonus related to
such Fiscal Year ending before the Date of Termination that the Executive would
have otherwise been entitled to had Executive not terminated, (iii) an amount
equal to three hundred percent (300%) of the Executive’s Base Salary at the
then-current rate of Base Salary, (iv) notwithstanding anything to the contrary
in any equity incentive plan or agreement or the related award agreements, all
options, restricted stock awards, restricted stock unit awards and any other
equity awards (other than any Performance Units), which are then outstanding, to
the extent not then vested, shall vest, and (v) any other unpaid benefits to
which the Executive is otherwise entitled under any plan, policy or program of
the Company applicable to the Executive as of the Date of Termination. The
amounts referred to in clauses (i) through (v) above will collectively be
referred to as the “Change in Control Severance Amount.” The Change in Control
Severance Amount will be paid to the Executive in a lump sum immediately
following the expiration of the Severance Delay Period. The Executive agrees to
execute, deliver and not revoke a general release in the form attached as
Exhibit C prior to the expiration of the Severance Delay Period. Payments
pursuant to this Section 9(i) will be made in lieu of, and not in addition to,
any payment pursuant to any other paragraph of this Section 9.
 
 
8

--------------------------------------------------------------------------------

 
(ii)  Upon the consummation of a Change in Control, whether or not the
Executive’s employment is terminated, the Executive shall earn and become 100%
vested in a prorated portion of any Performance Units (other than Inducement
Performance Units) for performance periods that are ongoing as of the Change in
Control and for which at least one year of the performance period has elapsed as
of the Change in Control as calculated pursuant to the following sentence,
notwithstanding anything contrary in any equity incentive plan or agreement,
including without limitation, the 2005 Equity Plan or the related award
agreements and grant documents. The amount of the prorated Performance Units
will be determined in accordance with the terms of the Performance Unit grant
documents based upon the Company’s performance as of the date of the Change in
Control as if the performance period had been completed, and then multiplied by
a fraction, the numerator of which is the full number of calendar months that
have elapsed since the beginning of the performance period and the denominator
of which is the number of months between the beginning of the performance period
and when the award would fully vest and no longer be subject to forfeiture.
Additionally, in the event of a Change in Control, whether or not the
Executive’s employment is terminated, the Executive shall become 100% vested in
a prorated portion of Performance Units (other than Inducement Performance
Units) that were earned during a completed performance period but remain
unvested as calculated pursuant to the following sentence, notwithstanding
anything to the contrary in any equity incentive plan or agreement, including
without limitation, the 2005 Equity Plan, or the related award agreements and
grant documents. The amount of prorated Performance Units will be determined
based upon the number of Performance Units (other than Inducement Performance
Units), if any, that were earned during the completed performance period but
remain unvested, and then multiplied by a fraction, the numerator of which is
the full number of calendar months that have elapsed since the beginning of the
performance period and the denominator of which is the number of months between
the beginning of the performance period and when the award would fully vest and
no longer be subject to forfeiture.
 
(iii)  Upon the consummation of a Change in Control, whether or not the
Executive’s employment is terminated, the Executive shall earn and become 100%
vested in any Inducement Performance Units for performance periods that are
ongoing as of the Change in Control and as calculated pursuant to the following
sentence, notwithstanding anything contrary in any equity incentive plan or
agreement, including without limitation, the Inducement Plan or the related
award agreements and grant documents. The amount of the Inducement Performance
Units will be determined in accordance with the terms of the Inducement
Performance Unit grant documents based upon the Company’s performance as of the
date of the Change in Control as if the performance period had been completed.
Additionally, in the event of a Change in Control, whether or not the
Executive’s employment is terminated, the Executive shall become 100% vested in
any Inducement Performance Units that were earned during a completed performance
period but remain unvested, notwithstanding anything to the contrary in any
equity incentive plan or agreement, including without limitation, the Inducement
Plan, or the related award agreements and grant documents.
 
(iv)  In the event Executive is terminated without Cause, or resigns for Good
Reason, following the public announcement of a Board-approved agreement to
effect a Change in Control but prior to the consummation of such Change in
Control, then in addition to those payments made pursuant to Sections 9(e) or
(f), as applicable, Executive shall be entitled to certain additional payments
pursuant to this Section 9(i)(iv) in the event such publicly announced Change in
Control is consummated (or if such publicly announced Change in Control is
terminated by the Board to accept a superior proposal, if such superior proposal
constituting a Change in Control is consummated).  In such case, (i) the
Executive shall be entitled to receive an amount equal to one hundred percent
100% of the Executive’s Base Salary at the rate of Base Salary in effect on the
Executive’s Date of Termination; (ii)
 
 
9

--------------------------------------------------------------------------------

 
with respect to any unvested equity awards (other than Performance Units) that
Executive forfeited upon his termination of employment (without receiving
payment therefor) but that would have vested on or prior to Executive’s
termination with Good Reason following a Change in Control had Executive
remained employed with the Company until the Change in Control (such equity,
“Unvested Equity”), Executive shall be entitled to receive a payment in an
amount equal to the value of such Unvested Equity, calculated with reference to
the value of the Company’s common stock implied by the Change in Control price
of such stock; and (iii) with respect to any Performance Units (including
Inducement Performance Units) held by Executive at the Date of Termination (and
not previously forfeited), a payment in an amount equal to the difference
between the amount that would have been paid on account of such Performance
Units pursuant to Section 9(i)(ii) and 9(i)(iii) had Executive remained employed
with the Company until the date of a Change in Control and the amount that has
actually been paid on account of such Performance Units as of the date of the
Change in Control pursuant to Section 9(e) or 9(f), as applicable.  The
additional payments set forth in subsections (i) to (iii) of this Section
9(i)(iv) shall be paid in a lump sum on the later of (x) the expiration of the
original Severance Delay Period applicable to Executive’s actual termination, or
(y) contemporaneously with the closing of the Change in Control (or as soon as
administratively practicable thereafter). For the avoidance of doubt, a payment
shall be made under this Section 9(i)(iv) only as a result of a Change in
Control described in Section 9(k)(iii) and shall not include a “Non-Qualifying
Transaction.”
 
(j)   Date of Termination. The Executive’s Date of Termination will be (i) if
the Executive’s employment is terminated pursuant to Section 9(b), the date of
his death, (ii) if the Executive’s employment is terminated pursuant to Section
9(c), Section 9(d) or Section 9(e), the date on which a Notice of Termination is
given, (iii) if the Executive’s employment is terminated pursuant to Section
9(f), the later of the date specified in the Notice of Resignation or the date
on which Executive actually terminates employment following the expiration of
the cure period set forth in Section 9(f), or such earlier date as the Company
shall determine, (iv) if the Executive’s employment is terminated pursuant to
Section 9(g), the date that is the last day of the then-current Term, (v) if the
Executive’s employment is terminated pursuant to Section 9(h), the date
specified in the Notice of Resignation or such earlier date as the Company shall
determine (provided that the Executive will deliver such Notice of Resignation
to the Company not less than thirty (30) days before the Date of Termination
specified therein) and (vi) if the Executive’s employment is terminated pursuant
to Section 9(i), the date specified in the Notice of Termination or the Notice
of Resignation, as applicable, or such earlier date as the Company shall
determine.
 
(k)   For the purposes of this Agreement, a “Change in Control” will mean any of
the following events:
 
(i)  An acquisition of any securities of the Company entitled to vote generally
in the election of directors (the “Voting Securities”) by any “person” (as the
term person is used for purposes of Sections 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”)) immediately after which such
person has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated
under the 1934 Act) of thirty percent (30%) or more of the combined voting power
of the then outstanding Voting Securities; provided, however, that in
determining whether a Change in Control has occurred, Voting Securities that are
acquired in a “Non-Control Acquisition” (as hereinafter defined) will not
constitute an acquisition that would cause a Change in Control. A “Non-Control
Acquisition” will mean (i) an acquisition by an employee benefit plan (or a
trust forming a part thereof) maintained by (A) the Company or (B) any
corporation or other person of which a majority of its voting power or its
equity securities or equity interest is owned directly or indirectly by the
Company (a “Subsidiary”), (ii) any acquisition by or directly from the Company
or any Subsidiary, or (iii) an acquisition pursuant to a Non-Qualifying
Transaction (as defined in Section 9(j)(iii) below);
 
 
10

--------------------------------------------------------------------------------

 
(ii)  The individuals who, on the Effective Date, constitute the Board of
Directors of the Company (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of such board, provided, that, any person
becoming a director after the Effective Date and whose election or nomination
for election was approved by a vote of at least a majority of the Incumbent
Directors then on the Board of Directors will be an Incumbent Director;
provided, however, that no individual initially elected or nominated as a
director of the Company as a result of an actual or threatened election contest
with respect to the election or removal of directors (“Election Contest”) or
other actual or threatened solicitation of proxies or consents by or on behalf
of any “person” (such term for purposes of this definition being as defined in
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) and 14(d)(2) of
the 1934 Act) other than the Board of Directors (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest, will be deemed an Incumbent Director; or
 
(iii)  Consummation of a reorganization, merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company (a
“Reorganization”), or the sale or other disposition of all or substantially all
of the Company’s assets (a “Sale”) or the acquisition of assets or stock of
another corporation (an “Acquisition”), unless immediately following such
Reorganization, Sale or Acquisition:
 
(A)  The stockholders of the Company immediately before such Reorganization,
Sale or Acquisition, beneficially own, directly or indirectly, immediately
following such Reorganization, Sale or Acquisition, more than fifty percent
(50%) of the combined voting power of the outstanding Voting Securities of the
Company resulting from such Reorganization, Sale or Acquisition (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets or stock either
directly or through one or more subsidiaries, the “Surviving Corporation”) in
substantially the same proportion as their ownership of the Voting Securities
immediately before such Reorganization, Sale or Acquisition;
 
(B)  The individuals who were members of the Incumbent Board immediately before
the execution of the agreement providing for such Reorganization, Sale or
Acquisition constitute at least a majority of the members of the board of
directors of the Surviving Corporation; and
 
(C)  No person (other than the Company, any Subsidiary, any employee benefit
plan (or any trust forming a part thereof) maintained by the Company, the
Surviving Corporation or any Subsidiary, or any person who, immediately before
such Reorganization, Sale or Acquisition, had Beneficial Ownership of thirty
percent (30%) or more of the then outstanding Voting Securities), has Beneficial
Ownership of thirty percent (30%) or more of the combined voting power of the
Surviving Corporation’s then outstanding Voting Securities;
 
Any Reorganization, Sale or Acquisition which satisfies all of the criteria
specified in subparts (A), (B) and (C) of this Section 9(j) above will be deemed
to be a “Non-Qualifying Transaction.”
 
Notwithstanding the foregoing, a “Change in Control” will not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities of the
Company as a result of the acquisition of Voting Securities by the Company
which, by reducing the number of Voting Securities outstanding, increased the
proportional number of shares Beneficially Owned by the Subject Person.
 
(iv)  Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
 
 
11

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, to the extent that (i) any payment under this
Agreement is payable solely upon or following the occurrence of a Change in
Control and (ii) such payment is treated as “deferred compensation” for purposes
of Section 409A of the Code, a Change in Control shall mean a “change in the
ownership of the Company,” a “change in the effective control of the Company,”
or a “change in the ownership of a substantial portion of the assets of the
Company” as such terms are defined in Section 1.409A-3(i)(5) of the Treasury
Regulations.


(l)  Delay of Payment Required by Section 409A of the Code. It is intended that
(i) each payment or installment of payments provided under this Agreement will
be a separate “payment” for purposes of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”),  and (ii) that the payments will satisfy,
to the greatest extent possible, the exemptions from the application of Section
409A of the Code, including those provided under Treasury Regulations
1.409A-1(b)(4) (regarding short-term deferrals), 1.409A-1(b)(9)(iii) (regarding
the two-times, two-year exception), and 1.409A-1(b)(9)(v) (regarding
reimbursements and other separation pay). Notwithstanding anything to the
contrary in this Agreement, if (i) on the date the Executive’s employment with
the Company terminates or at such other time that is relevant under Section 409A
of the Code, the Company determines that the Executive is a “specified employee”
(as such term is defined under Treasury Regulation 1.409A-1(i)(1)) of the
Company and (ii) the Company determines that any payments to be provided to the
Executive pursuant to this Agreement are or may become subject to the additional
tax under Section 409A(a)(1)(B) of the Code or any other taxes or penalties
imposed under Section 409A of the Code if provided at the time otherwise
required under this Agreement, then such payments will be delayed until the date
that is six (6) months after the date of the Executive’s “separation from
service” (as such term is defined under Treasury Regulation 1.409A-1(h)) with
the Company or, if earlier, the date of the Executive’s death. Any payments
delayed pursuant to this Section 9(l) will be made in a lump sum on the first
day of the seventh month following the Executive’s “separation from service” (as
such term is defined under Treasury Regulation 1.409A-1(h)) or, if earlier, the
date of the Executive’s death and any remaining payments required to be made
under this Agreement will be paid upon the schedule otherwise applicable to such
payments under the Agreement.
 
10.   Representations.
 
(a)  The Company represents and warrants that this Agreement has been authorized
by all necessary corporate action of the Company and is a valid and binding
agreement of the Company enforceable against it in accordance with its terms.
 
(b)  The Executive represents and warrants that he is not a party to any
agreement or instrument which would prevent him from entering into or performing
his duties in any way under this Agreement.
 
11.   Assignment; Binding Agreement. This Agreement is a personal contract and
the rights and interests of the Executive hereunder may not be sold,
transferred, assigned, pledged, encumbered, or hypothecated by him, except as
otherwise expressly permitted by the provisions of this Agreement. This
Agreement will inure to the benefit of and be enforceable by the Executive and
his personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If the Executive should die while
any amount would still be payable to him hereunder had the Executive continued
to live, all such amounts, unless otherwise provided herein, will be paid in
accordance with the terms of this Agreement to his devisee, legatee or other
designee or, if there is no such designee, to his estate.
 
 
12

--------------------------------------------------------------------------------

 
12.   Confidentiality; Non-Solicitation; Non-Competition.
 
(a)  Non-Solicitation.
 
(i)  The Executive specifically acknowledges that the Confidential Information
described in this Section 12 includes confidential data pertaining to current
and prospective customers of the Company, that such data is a valuable and
unique asset of the Company’s business and that the success or failure of the
Company’s specialized business is dependent in large part upon the Company’s
ability to establish and maintain close and continuing personal contacts and
working relationships with such customers, and to develop proposals which are
specifically designed to meet the requirements of such customers. Therefore, the
Executive agrees that during the Term of this Agreement, and for a period of one
(1) year after the Date of Termination, he will not, except on behalf of the
Company or with the Company’s express written consent, solicit, either directly
or indirectly, on his own behalf or on behalf of any other person or entity, any
customers or targeted potential customers with whom he had contact before the
Date of Termination to take any action which could reasonably be expected to
adversely affect the Company.
 
(ii)  The Executive specifically acknowledges that the Confidential Information
described in this Section 12 also includes confidential data pertaining to
current and prospective employees and agents of the Company, and the Executive
further agrees that during the Term of this Agreement, and for a period of one
(1) year after the Date of Termination, the Executive will not directly or
indirectly solicit, induce or attempt to induce, on his own behalf or on behalf
of any other person or entity, the services of any person who is an employee of
the Company or solicit any of the Company’s employees, consultants or agents to
terminate their employment or agency with the Company or take any other actions
which would otherwise cause the Company’s employees, consultants or agents to
violate any Company policy, program or plan.
 
(iii)  The Executive specifically acknowledges that the Confidential Information
described in this Section 12 also includes confidential data pertaining to
current and prospective vendors and suppliers of the Company, and the Executive
agrees that during the Term of this Agreement, and for a period of one (1) year
after the Date of Termination, the Executive will not directly or indirectly
solicit, on his own behalf or on behalf of any other person or entity, any
vendor or supplier of the Company for the purpose of terminating or changing (in
an adverse manner) such vendor’s or supplier’s relationship or agency with the
Company.
 
(iv)  For purposes of this Section 12(a), references to the Company mean the
Company or any existing or future subsidiary of the Company and any other
entities that directly or indirectly, through one or more intermediaries,
control, are controlled by or are under common control with the Company.
 
(b)  Non-Competition.  The Executive covenants and agrees that during the Term
of this Agreement, and for a period of one (1) year after the Date of
Termination, he will not engage in or carry on, directly or indirectly, as an
individual, principal, owner, employee, agent, associate, consultant, director
or in any other capacity, a business competitive with that conducted by the
Company at the Date of Termination (including any businesses in active
development by the Company as of the Date of Termination). To “engage in or
carry on” will mean to have ownership in such business (excluding ownership of
up to $250,000 of the outstanding shares of a publicly-traded company) or to
consult, work in, direct or have responsibility for any area of such business,
including but not limited to the following areas: operations, technology
strategy, sales, marketing, product planning, research, design or development.
 
 
13

--------------------------------------------------------------------------------

 
(c)  The parties intend that each of the covenants contained in this Section 12
will be construed as a series of separate covenants, one for each state of the
United States, each county of each state of the United States, and each foreign
jurisdiction in which the Company does business or is preparing to do business.
Except for geographic coverage, each such separate covenant will be deemed
identical in terms to the covenant contained in the preceding subsections of
this Section 12. If, in any judicial proceeding, a court will refuse to enforce
any of the separate covenants (or any part thereof) deemed included in those
subsections, then such unenforceable covenant (or such part) will be deemed
eliminated from this Agreement for the purpose of those proceedings to the
extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced. In the event that the provisions of this Section 12
should ever be deemed to exceed the time or geographic limitations, or the scope
of this covenant is ever deemed to exceed that which is permitted by applicable
law, then such provisions will be reformed to the maximum time, geographic
limitations or scope, as the case may be, permitted by applicable law. The
unenforceability of any covenant in this Section 12 will not preclude the
enforcement of any other of said covenants or provisions of any other obligation
of the Executive or the Company hereunder, and the existence of any claim or
cause of action by the Executive or the Company against the other, whether
predicated on the Agreement or otherwise, will not constitute a defense to the
enforcement by the Company of any of said covenants.
 
13.   Ownership of Developments; Trade Secrets of Others. All copyrights,
patents, trade secrets, or other intellectual property rights associated with
any idea, concepts, techniques, inventions, processes, or works of authorship
developed or created by the Executive during the course of his work for the
Company or its clients, including with respect to the services to be provided
hereunder (collectively, the “Work Product”), will belong exclusively to the
Company and will, to the extent possible, be considered a work made by the
Executive for hire for the Company within the meaning of Title 17 of the United
States Code. To the extent the Work Product may not be considered work made by
the Executive for hire for the Company, the Executive agrees to assign, and
automatically assign at the time of creation of the Work Product, without any
requirement of further consideration, any right, title, or interest the
Executive may have in such Work Product. Upon the request of the Company, the
Executive will take further actions, including execution and delivery of
instruments of conveyance, as may be appropriate to give full and proper effect
to such assignment. The Executive represents that he is not bound by, and
covenants that he will not enter into, any agreements, either written or oral,
which are in conflict with this Agreement. For purposes of this Section 13, the
references to the Company mean the Company or any existing or future subsidiary
of the Company and any other entities that directly or indirectly, through one
or more intermediaries, control, are controlled by or are under common control
with the Company.
 
14.   Company Remedies. The Executive acknowledges and agrees that the
restrictions and covenants contained in this Agreement are reasonable and
necessary to protect the legitimate interests of the Company and that the
services to be rendered by him hereunder are of a special, unique and
extraordinary character. To that end, in the event of any breach by the
Executive of Section 12 or Section 13 hereof, the Executive agrees that the
Company would be entitled to injunctive relief, which entails that (i) it would
be difficult to replace the Executive’s services; (ii) the Company would suffer
irreparable harm that would not be adequately compensated by monetary damages
and (iii) the remedy at law for any breach of any of the provisions of Section
12 or Section 13 may be inadequate. The Executive further acknowledges that
legal counsel of his choosing has reviewed this Agreement, that the Executive
has consulted with such counsel, and that he agrees to the terms herein without
reservation.  Accordingly, the Executive specifically agrees that the Company
will be entitled, in addition to any remedy at law or in equity, and to the
extent consistent with Section 409A of the Code, to (i) retain any and all
payments not yet paid to him under this Agreement in the event of any material
breach by him of his covenants under Sections 12 and 13 hereunder, (ii) in the
event of such material breach, seek monetary damages and (iii) obtain
preliminary and permanent injunctive relief and specific performance for any
actual or threatened violation of Section 12 or Section 13 of this Agreement.
This provision with respect to injunctive relief will not, however, diminish the
right to claim and recover damages, or to seek and obtain any other relief
available to it at law or in equity, in addition to injunctive relief.
 
 
14

--------------------------------------------------------------------------------

 
15.   Parachute Payments.  Any provision of the Agreement to the contrary
notwithstanding, if any payments or benefits the Executive would receive from
the Company pursuant to the Agreement or otherwise (collectively, the
“Payments”) would, either separately or in the aggregate, (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and (ii)
but for this sentence, be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then the Payments will be equal to the Reduced
Amount (defined below). The “Reduced Amount” will be either (1) an amount equal
to the largest portion of the Payments that would result in no portion of any of
the Payments (after reduction) being subject to the Excise Tax or (2) the entire
amount of the Payments, whichever amount after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate, net of the
maximum reduction in federal income taxes which could be obtained from a
deduction of such state and local taxes), results in the Executive’s receipt, on
an after-tax basis, of the greatest amount of the Payments.  If a reduction in
the Payments is to be made so that the amount of the Payments equals the Reduced
Amount, (x) the Payments will be paid only to the extent permitted under the
Reduced Amount alternative, and the Executive will have no rights to additional
payments and/or benefits constituting the Payments, and (y) reduction in
payments and/or benefits will occur in the following order and in a manner
intended to comply with Section 409A of the Code (as determined by the Company):
(1) reduction or elimination of cash severance benefits that are subject to
Section 409A of the Code; (2) reduction or elimination of cash severance
benefits that are not subject to Section 409A of the Code; (3) cancellation or
elimination of accelerated vesting of equity awards (other than stock options);
(4) cancellation of accelerated vesting of stock options; (5) reduction or
elimination of any remaining Payments that are subject to Section 409A of the
Code; and (6) reduction or elimination of any remaining Payments that are not
subject to Section 409A of the Code. In the event that acceleration of vesting
of equity award compensation is to be reduced or eliminated, such acceleration
of vesting will be cancelled in the reverse order of the date of grant of the
Executive’s equity awards. In no event will the Company or any stockholder be
liable to the Executive for any amounts not paid as a result of the operation of
this Section 15.  All computations and determinations called for by this Section
15 shall be made by tax counsel or a nationally recognized accounting firm
appointed by the Company (the “Tax Advisor”).  If the Tax Advisor so engaged by
the Company is serving as accountant or auditor for the acquirer, the Company
will appoint another Tax Advisor to make the determinations required hereunder.
The Company will bear all expenses with respect to the determinations by the Tax
Advisor required to be made hereunder. The Tax Advisor engaged to make the
determinations hereunder will provide its preliminary calculations, together
with detailed supporting documentation, to the Company and the Executive within
fifteen (15) days before the consummation of the Change in Control (if requested
at that time by the Company or the Executive) or such other reasonable time as
requested by the Company or the Executive. No portion of the Payments shall be
taken into account which in the opinion of the Tax Advisor does not constitute a
“parachute payment” within the meaning of Code Section 280G(b)(2), including by
reason of Code Section 280G(b)(4)(A). The Executive shall have the right to
review and submit such calculation and supporting documentation to his own tax
consultant for review.  If the Executive’s tax consultant disagrees with such
calculations and such objection is submitted to the Tax Advisor in writing in
reasonable detail within five (5) business days of the provision of the
preliminary calculation, the Tax Advisor shall be obligated to consider any
issues raised by the Executive’s tax consultant in good faith before making any
final determination hereunder.  Any good faith determinations of the Tax Advisor
made hereunder will be final, binding and conclusive upon the Company and the
Executive.
 
16.   Entire Agreement. This Agreement and the equity incentive plans and
agreements referenced herein contain all the understandings between the parties
hereto pertaining to the matters referred to herein, and supersede any other
undertakings and agreements, whether oral or in writing, previously entered into
by them with respect thereto. To the extent that any term or provision of any
other document or agreement executed by the
 
 
15

--------------------------------------------------------------------------------

 
Executive with or for the Company during the Term of this Agreement, including,
without limitation, Sections 4, 8, 9, 10 and 12 of the Acxiom Corporation
Associate Agreement, conflicts or is inconsistent with this Agreement, the terms
and conditions of this Agreement shall prevail and supersede such inconsistent
or conflicting term or provision, except to the extent, if any, expressly
provided otherwise in such other document or agreement with specific reference
to this Agreement (it being understood that the Executive’s obligations under
Sections 4, 9, and 10 of the Acxiom Corporation Associate Agreement are
superseded in whole by the Executive’s obligations under this Agreement). The
Executive represents that, in executing this Agreement, he does not rely and has
not relied upon any representation or statement not set forth herein made by the
Company with regard to the subject matter or effect of this Agreement or
otherwise and that the Executive has been represented by counsel selected by the
Executive.
 
17.   Amendment, Modification or Waiver. No provision of this Agreement may be
amended or waived, unless such amendment or waiver is agreed to in writing,
signed by the Executive and by a duly authorized officer of the Company. No
waiver by any party hereto of any breach by another party hereto of any
condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of a similar or dissimilar condition or provision at the
same time, any prior time or any subsequent time.
 
18.   Notices. Any notice to be given hereunder will be in writing and will be
deemed given when delivered personally, sent by courier or registered or
certified mail, postage prepaid, return receipt requested, addressed to the
party concerned at the address indicated below or to such other address as such
party may subsequently give notice hereunder in writing. Any notice to be given
hereunder other than to the Company may also be sent by email, provided that if
the copies of such notices required hereunder are sent by email, notices to such
persons shall be also be delivered personally or by mail as set forth herein:
 
To the Executive at:             Scott E. Howe
6327 50th Avenue SW
Seattle, WA 98136
Phone:  206.618.5819
E-mail:  scotthowe@live.com


With a copy to:                     David McShea
Perkins Coie LLP
1201 Third Avenue
48th Floor
Seattle, WA  98101-3099
(206) 359-8000
DMcShea@perkinscoie.com




To the Company at:             Acxiom Corporation
601 East Third Street
Little Rock, Arkansas  72201
Attention: Senior Vice President - Legal


 
16

--------------------------------------------------------------------------------

 
With a copy to:                    J. Allen Overby
Bass, Berry & Sims PLC
150 Third Avenue South, Suite 2800
Nashville, Tennessee 37201
aoverby@bassberry.com


Any notice delivered personally or by courier under this Section 18 will be
deemed given on the date delivered and any notice sent by email, or registered
or certified mail, postage prepaid, return receipt requested, will be deemed
given on the date transmitted by email, or five days after post-marked if sent
by U.S. mail.
 
19.   Severability. If any provision of this Agreement or the application of any
such provision to any party or circumstances will be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid and
unenforceable, will not be affected thereby, and each provision hereof will be
validated and will be enforced to the fullest extent permitted by law.
 
20.   Governing Law. This Agreement will be governed by and construed under the
internal laws of the State of Delaware, without regard to its conflict of laws
principles.
 
21.   Jurisdiction and Venue. This Agreement will be deemed performable by all
parties in, and venue will exclusively be in the state or federal courts located
in the State of Delaware. The Executive and the Company hereby consent to the
personal jurisdiction of these courts and waive any objections that such venue
is objectionable or improper.
 
22.   Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.
 
23.   Withholding. All payments to the Executive under this Agreement will be
reduced by all applicable withholding required by federal, state or local law.
 
24.   Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.
 
25.   409A
 
(a)  Notwithstanding any other provision to the contrary, a termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of “deferred compensation” (as such
term is defined in Section 409A of the Code and the Treasury Regulations
promulgated thereunder) upon or following a termination of employment unless
such termination is also a “separation from service” from the Company within the
meaning of Section 409A of the Code and Section 1.409A-1(h) of the Treasury
Regulations and, for purposes of any such provision of this Agreement,
references to a “separation,” “termination,” “termination of employment” or like
terms shall mean “separation from service.”
 
(b)  Notwithstanding any other provision to the contrary, in no event shall any
payment under this Agreement that constitutes “deferred compensation” for
purposes of Section 409A of the Code and the Treasury Regulations promulgated
thereunder be subject to offset by any other amount unless otherwise permitted
by Section 409A of the Code.
 
 
17

--------------------------------------------------------------------------------

 
(c)  For the avoidance of doubt, any payment due under this Agreement within a
period following the Executive’s termination of employment or other event, shall
be made on a date during such period as determined by the Company in its sole
discretion.
 
(d)  It is intended that the Agreement, to the extent practicable, comply and be
interpreted in accordance with Section 409A of the Code, and the Company shall,
as necessary, adopt such conforming amendments as are necessary to comply with
Section 409A of the Code without reducing the benefits payable hereunder without
the express written consent of the Executive.
 
(e)  To the extent that any reimbursement, fringe benefit or other, similar plan
or arrangement in which the Executive participates during the term of
Executive’s employment under this Agreement or thereafter provides for a
“deferral of compensation” within the meaning of Section 409A of the Code, (i)
the amount eligible for reimbursement or payment under such plan or arrangement
in one calendar year may not affect the amount eligible for reimbursement or
payment in any other calendar year (except that a plan providing medical or
health benefits may impose a generally applicable limit on the amount that may
be reimbursed or paid), (ii) subject to any shorter time periods provided herein
or the applicable plans or arrangements, any reimbursement or payment of an
expense under such plan or arrangement must be made on or before the last day of
the calendar year following the calendar year in which the expense was incurred;
and (iii) any such reimbursement or payment may not be subject to liquidation or
exchange for another benefit, all in accordance with Section 1.409A-3(i)(1)(iv)
of the Treasury Regulations.
 
(f)  By accepting this Agreement, the Executive hereby agrees and acknowledges
that the Company does not make any representations with respect to the
application of Section 409A of the Code to any tax, economic or legal
consequences of any payments payable to the Executive hereunder. Further, by the
acceptance of this Agreement, the Executive acknowledges that (i) the Executive
has obtained independent tax advice regarding the application of Section 409A of
the Code to the payments due to the Executive hereunder, (ii) the Executive
retains full responsibility for the potential application of Section 409A of the
Code to the tax and legal consequences of payments payable to the Executive
hereunder and (iii) the Company shall not indemnify or otherwise compensate the
Executive for any violation of Section 409A of the Code that my occur in
connection with this Agreement.
 
[Signature Page Follows]

 
18 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
effective as of date set forth above.


ACXIOM CORPORATION






By:  /s/ Jerry C.
Jones                                                                           
Name:  Jerry C.
Jones                                                                           
Title:  Senior Vice
President                                                                           




EXECUTIVE




/s/ Scott E.
Howe                                                                          
Scott E. Howe

 
19 

--------------------------------------------------------------------------------

 

EXHIBIT A


Current Boards of Directors


Turn
 
The Center for Medical Weight Loss
 
Health123



 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


Inducement Plan


See attached.


 


 
 

--------------------------------------------------------------------------------

 

2011 NONQUALIFIED EQUITY COMPENSATION PLAN
OF
ACXIOM CORPORATION


1.   Establishment and Purpose.  Acxiom Corporation (the “Company”) has adopted
this 2011 Nonqualified Equity Compensation Plan (the “Plan”) to promote the
interests of the Company and its stockholders by enabling grants of Awards to
provide a material inducement for new, key executives to enter into employment
with the Company or any of its present or future Subsidiaries and Affiliated
Companies (as defined below) when the constraints of the Company’s existing
equity incentive plans prevent such grants, and to retain and motivate such
executives, to encourage and reward their contribution to the performance of the
Company, and to align their interests with the interests of the Company’s
stockholders. The Plan replaces the 2008 Nonqualified Equity Compensation Plan
of Acxiom Corporation (the “2008 Plan”) effective July 25, 2011 and no further
grants shall be made under the 2008 Plan.
 
      2.   Definitions.  The following capitalized terms, when used in the Plan,
have the following meanings:
 
       (a)   “Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time.
 
       (b)   “Affiliated Company” means any corporation, limited liability
company, partnership, limited liability partnership, joint venture or other
entity in which the Company or any of its Subsidiaries has an
            ownership interest.
 
            (c)   “Associate” means any employee, officer (whether or not also a
director), director, affiliate, independent contractor or consultant of the
Company, a Subsidiary or an Affiliated Company who renders those
       types of services which tend to contribute to the success of the Company,
its Subsidiaries or its Affiliated Companies, or which may reasonably be
anticipated to contribute to the future success of the Company,
         its Subsidiaries or its Affiliated Companies.
 
(d)           “Award” means the grant, pursuant to the Plan, of any Option,
Stock Appreciation Right, Restricted Stock Award, Restricted Stock Unit Award,
Performance Awards, Performance Share, Performance Unit, Qualified
Performance-Based Award, or Other Stock Unit Award.  The terms and conditions
applicable to an Award shall be set forth in applicable Grant Documents.


(e)           “Award Agreement” means any written or electronic agreement,
contract, or other document or instrument evidencing any Award granted by the
Committee or the Board hereunder, which may, but need not, be executed or
acknowledged by both the Company and the Eligible Person.
 
(f)           “Board” means the Board of Directors of the Company.
 
(g)           “Code” means the Internal Revenue Code of 1986, as amended and in
effect from time to time.
 
(h)           “Common Stock” means the common stock, par value $.10 per share,
of the Company or any security into which such common stock may be changed by
reason of any transaction or event of the type described in Section 15 of the
Plan.
 
 
1

--------------------------------------------------------------------------------

 
(i)           “Committee” means the Compensation Committee of the Board (as well
as any successor to the Compensation Committee and any Company officers to whom
authority has been lawfully delegated by the Compensation Committee).  All of
the members of the Committee, which may not be less than two, are intended at
all times to qualify as “Non-Employee Directors” within the meaning of Rule
16b-3, and each of whom is intended to qualify as “independent” as set forth in
the applicable rules and regulations of the Securities and Exchange Commission
and/or Nasdaq or any stock exchange upon which the Shares may be listed in the
future; provided, however, that the failure of a member of such Committee to so
qualify shall not be deemed to invalidate any Award granted by such Committee.
 
(j)           “Date of Grant” means the date specified by the Committee or the
Board, as applicable, on which a grant of an Award will become effective.
 
(k)           “Eligible Person” means a person not previously an employee or
director of the Company or any Affiliated Company, or who has experienced a
bona-fide period of non-employment with the Company and its Affiliated
Companies, within the meaning of Nasdaq Marketplace Rule 5635(c)(4).
 
(l)           “Exercise Period” means the period during which an Option shall
vest and become exercisable by a grantee (or his or her representatives or
transferees) as specified in Section 6(c) below.


(m)           “Exercise Price” means the purchase price per share payable upon
exercise of an Option.
 
(n)           “Fair Market Value” means, as of any applicable determination date
or for any applicable determination period, the closing price of the Company’s
Common Stock as reported by Nasdaq (or any other stock exchange upon which the
Common Stock may be listed for trading).
 
(o)           “Grant Documents” means any written or electronic Award Agreement,
memorandum, notice, and/or other document or instrument evidencing the terms and
conditions of the grant of an Award by the Committee or the Board under the
Plan, which may, but need not, be executed or acknowledged by both the Company
and the grantee.
 
 (p)           “Legal Requirements” means any laws, or any rules or regulations
issued or promulgated by the Internal Revenue Service (including Section 422 of
the Code), the Securities and Exchange Commission, the National Association of
Securities Dealers, Inc., Nasdaq (or any other stock exchange upon which the
Common Stock may be listed for trading), or any other governmental or
quasi-governmental agency having jurisdiction over the Company, the Common
Stock, or the Plan.
 
(q)           “Non-Qualified Stock Option” means any Option that is not an
Incentive Stock Option.
 
(r)           “Option” means an option granted to an Eligible Person pursuant to
the Plan to acquire a certain number of Shares at such price(s) and during such
period(s) and under such other terms and conditions as the Committee or Board
shall determine from time to time.


(s)           “Other Stock Unit Award” means any right granted to an Eligible
Person by the Committee or Board pursuant to Section 10 hereof.
 
 
 
2

--------------------------------------------------------------------------------

 
(t)           “Restricted Stock” means any Share issued with the restriction
that the holder may not sell, transfer, pledge, or assign such Share and with
such other restrictions as the Committee or the Board, in their sole discretion,
may impose (including, without limitation, any forfeiture condition or any
restriction on the right to vote such Share, and the right to receive any cash
dividends), which restrictions may lapse separately or in combination at such
time or times, in installments or otherwise, as the Committee or the Board may
deem appropriate.
 
(u)           “Restricted Stock Award” means an award of Restricted Stock or
Restricted Stock Units under Section 8 hereof.
 
(v)           “Restricted Stock Unit” means a right awarded to an Eligible
Person that, subject to Section 8(c), may result in the Eligible Person’s
ownership of Shares upon, but not before, the lapse of restrictions related
thereto.
 
(w)           “Restriction Period” means the period of time specified by the
Committee or Board pursuant to Sections 8 and 10 below.
 
(x)           “Rule 16b-3” means Rule 16b-3 under Section 16 of the Act, as such
Rule may be in effect from time to time.
 
(y)           “Shares” means the shares of  Common Stock of the Company, $.10
par value.
 
(z)           “Stock Appreciation Right” means the right pursuant to an Award
granted under Section 7 of the Plan, to surrender to the Company all (or a
portion) of such right and, if applicable, a related Option, and receive cash or
shares of Common Stock in accordance with the provisions of Section 7.
 
(aa)           “Strike Price” shall have the meaning set forth for such term in
Section 7(b) of the Plan.
 
(bb)           “Subsidiary” means any corporation, limited liability company,
partnership, limited liability partnership, joint venture or other entity in
which the Company owns or controls, directly or indirectly, not less than 50% of
the total combined voting power or equity interests represented by all classes
of stock, membership or other interests issued by such corporation, limited
liability company, partnership, limited liability partnership, joint venture or
other entity.
 
(cc)           “Substitute Awards” shall mean Awards granted or Shares issued by
the Company in assumption of, or in substitution or exchange for, awards
previously granted, or the right or obligation to make future awards, by a
company acquired by the Company or with which the Company combines.
 
3.   Administration.  The Plan shall be administered by the Committee and the
Board.  Except as otherwise provided herein, each of the Committee or the Board
has the full authority and discretion to administer the Plan, and to take any
action that is necessary or advisable in connection with the administration of
the Plan including, without limitation, the authority and discretion to:
            
 
(a) select Eligible Persons under the Plan;

 
   
(b) determine whether and to what extent Awards are to be granted;

 
   
(c) determine the number of Shares to be covered by each grant;

 
 
 
3

--------------------------------------------------------------------------------

 

   
(d) determine the terms and conditions, not inconsistent with the terms of the
Plan, of any grant hereunder (including, but not limited to, the term of the
Award, the Exercise Price or Strike Price and any

   
restriction, limitation, procedure, or deferral related thereto, provisions
relating to the effect upon the Award of an Eligible Person’s cessation of
employment, acceleration of vesting, forfeiture provisions

   
regarding an Award and/or the profits received by any Eligible Person from
receiving an Award of exercising an Option or Stock Appreciation Right, and any
other terms and conditions regarding any

   
Award, based in each case upon such guidelines and factors as the Committee or
Board shall determine from time to time in their sole discretion);

   
 

   
(e) determine whether, to what extent and under what circumstances grants under
the Plan are to be made and operate, whether on a tandem basis or otherwise,
with other grants or awards (whether

   
equity or cash based) made by the Company under or outside of the Plan; and

 
   
(f) delegate to one or more officers of the Company the right to grant Awards
under the Plan, provided that such delegation is made in accordance with the
provisions of applicable state and federal laws.

 
Each of the Committee and the Board shall have the authority to adopt, alter and
repeal such rules, guidelines and practices governing the Plan as it shall from
time to time deem advisable; to interpret the terms and provisions of the Plan
and any Award granted under thereunder (and any Grant Documents relating
thereto); and to otherwise supervise the administration of the Plan.
 
Each of the Committee and the Board shall also have the authority to provide, in
their discretion, for the rescission, forfeiture, cancellation or other
restriction of any Award granted under the Plan, or for the forfeiture,
rescission or repayment to the Company by a grantee of an Award of any profits
or gains related to any Award granted hereunder, or other limitations, upon the
occurrence of such prescribed events and under such circumstances as the
Committee or the Board shall deem necessary and reasonable for the benefit of
the Company; provided, however, that this provision shall have no application
after a Change of Control (as defined below in Section 11) has occurred.
 
All decisions made by the Committee and the Board pursuant to the provisions of
the Plan shall be made in the Committee’s or Board’s sole discretion and shall
be final and binding on all persons including the Company and any Eligible
Person who has received an Award hereunder.  No member of the Committee or Board
will be liable for any such action or determination made in good faith.
 
     4.   Shares Subject to the Plan.
 
(a)           The total number of Shares which may be issued pursuant to Awards
under the Plan is 454,717.  Such Shares may consist, in whole or in part, of
authorized and unissued shares or treasury shares, as determined in the
discretion of the Committee or the Board.
 
(b)           If any Award made under the Plan is forfeited, any Option (and the
related Stock Appreciation Right, if any) or any Stock Appreciation Right not
related to an Option terminates, expires or lapses without being exercised, or
any Stock Appreciation Right is exercised for cash, the Shares subject to such
Awards that are, as a result, not delivered to the Eligible Person shall again
be available for delivery in connection with Awards.  If a Stock Appreciation
Right is exercised, only the number of Shares issued will be deemed delivered
for purposes of determining the maximum number of Shares available for delivery
under the Plan.  If the Exercise Price of any Option is satisfied by delivering
Shares to the Company (by either actual delivery or by attestation), only the
number of Shares issued net of the Shares delivered or attested to shall be
deemed delivered for purposes of determining the maximum number of Shares
available for delivery pursuant to Awards under the Plan.  To the extent any
Shares subject to an Award are not delivered to an Eligible Person because such
Shares
 
 
4

--------------------------------------------------------------------------------

are used to satisfy an applicable tax withholding obligation, such Shares shall
again be available for delivery in connection with Awards; provided, further,
that only Shares that are used to satisfy an applicable tax withholding
obligation upon exercise of an Option shall again be available for delivery
pursuant to Incentive Options.
 
(c)           Shares available for issuance or reissuance under the Plan will be
subject to adjustment as provided in Section 15 below.
 
5.   Eligible Persons.  A person is eligible to receive grants of Awards if, at
the time of the grant of the Award, such person is an Eligible Person and the
Award is provided as an inducement material to the individual’s entering into
employment with the Company or an Affiliated Entity; provided, however, that the
grant is approved by either the Board’s independent Compensation and Human
Resources Committee or a majority of independent directors of the whole Board,
and provided further, that Awards granted to a person who has received an offer
of employment will terminate and be forfeited without consideration if the
employment offer is not accepted within such time as may be specified by the
Company. Promptly following any grant under this Plan, the Company shall
disclose in a press release the material terms of the grant, including the
recipient and the number of shares involved. Status as an Eligible Person will
not be construed as a commitment that any Award will be granted under this Plan
to an Eligible Person or to Eligible Persons generally.
 
6.   Options.
 
       (a)   Grant of Options.  The Committee, the Board or their lawful
designees may from time to time authorize grants of Options to any Eligible
Person upon such terms and conditions as the Committee or Board
     may determine in accordance with the provisions set forth in the
Plan.  Each grant will specify, among other things, the number of Shares to
which it pertains; the Exercise Price, the form of payment to be made by the
Eligible
            Person for the shares purchased upon exercise of any Option; the
required period or periods (if any) of continuous service by the Eligible Person
with the Company, a Subsidiary or an Affiliated Company and/or any other
    conditions to be satisfied before the Options or installments thereof will
vest and become exercisable.  Incentive Stock Options may not be granted under
the Plan.
 
Each Option granted under this Plan will be evidenced by Grant Documents
delivered to the Eligible Person containing such further terms and provisions,
not inconsistent with the Plan, as the Committee or Board may approve in their
discretion.
 
(b)           Exercise Price.  The Exercise Price for each share of Common Stock
purchasable under any Option shall be not less than 100% of the Fair Market
Value per share on the Date of Grant as the Committee or Board shall
specify.  All such Exercise Prices shall be subject to adjustment as provided
for in Section 15 hereof.
 
(c)              Exercise Period.  Subject to Section 11 hereof, the period
during which an Option shall vest and become exercisable by a grantee (or his or
her representative(s) or transferee(s)) whether during or after employment or
following death, retirement or disability (the “Exercise Period”) shall be such
period of time as may be designated by the Committee or the Board as set forth
in the Committee’s or Board’s applicable rules, guidelines and practices
governing the Plan and/or in the Grant Documents executed in connection with
such Option.  If the Committee or Board provides, in their sole discretion, that
any Option is exercisable only in installments, the Committee or Board may waive
or accelerate such installment exercise provisions at any time at or after grant
in whole or in part, based upon such factors as the Committee or Board shall
determine, in their sole discretion.


 
5

--------------------------------------------------------------------------------

 
(d)           Exercise of Option.  Subject to Section 11 hereof, an Option may
be exercised by the grantee at any time and from time to time during the
Exercise Period by giving written notice of such exercise to the Company
specifying the number of shares of Common Stock to be purchased by the
grantee.  Such notice shall be accompanied by payment of the Exercise Price in
accordance with subsection (e) below.
 
(e)           Payment for Shares.  Full payment of the Exercise Price for the
Shares purchased upon exercise of an Option, together with the amount of any tax
or excise due in respect of the sale and issue thereof, may be made in one of
the following forms of payment:
 

  (i) Cash, by check or electronic funds transfer;

           
 
(ii)
Pursuant to procedures approved by the Company, through the sale (or margin) of
Shares acquired upon exercise of the Option through a broker-dealer to whom the
grantee has submitted an irrevocable notice of exercise and irrevocable
instructions to deliver promptly to the Company the amount of sale (or if
applicable margin loan) proceeds sufficient to pay for the Exercise Price,
together with, if requested by the Company, the amount of federal, state, local
or foreign withholding taxes payable by reason of such exercise;

 
 
(iii)
By delivering previously-owned shares of Common Stock owned by the grantee for a
period of at least six months having a Fair Market Value on the date upon which
the grantee exercises his or her Option equal to the Exercise Price, or by
delivering a combination of cash and shares of Common Stock equal to the
aggregate Exercise Price;

 
 
(iv)
By authorizing the Company to withhold a number of shares of Common Stock
otherwise issuable to the grantee upon exercise of an Option having an aggregate
Fair Market Value on the date upon which the grantee exercises his or her Option
equal to the aggregate Exercise Price; or

    

  (v)   By any combination of the foregoing.

 
             
Provided, however, that the payment methods described in clause (iv) immediately
above shall not be available to a grantee without the prior consent of either
the Committee or its authorized designee(s), or if at any time the Company is
prohibited from purchasing or acquiring Shares under applicable law.  The
Committee or the Board may permit a grantee to exercise an Option and defer the
issuance of any Shares, subject to such rules and procedures as the Committee or
Board may establish.
 
The Company will issue no certificates for Shares until full payment of the
Exercise Price has been made, and a grantee shall have none of the rights of a
shareholder until certificates for the Shares purchased are issued; provided
however, that for purposes of this Section 6, full payment shall be deemed to
have been received by the Company upon evidence of delivery to a broker-dealer
of the irrevocable instructions contemplated by clause (ii) immediately above.
 
(f)          Withholding Taxes.  The Company may require a grantee exercising a
Non-Qualified Stock Option or Stock Appreciation Right granted hereunder to
reimburse the Company (or the entity which employs the grantee) for taxes
required by any government to be withheld or otherwise deducted and paid by such
corporation in respect of the issuance of the Shares.  Such withholding
requirements may be satisfied by any one of the following methods:
 
 
(i)
A grantee may deliver cash in an amount which would satisfy the withholding
requirement;

 
 
6

--------------------------------------------------------------------------------

 
 
(ii)
A grantee may deliver previously-owned Shares (based upon the Fair Market Value
of the Common Stock on the date of exercise) in an amount which would satisfy
the withholding requirement; or

 
 
(iii)
With the prior consent of either the Committee or the Board, or its authorized
designees, a grantee may request that the Company (or the entity which employs
the Eligible Person) withhold from the number of Shares otherwise issuable to
the grantee upon exercise of an Option such number of Shares (based upon the
Fair Market Value of the Common Stock on the date of exercise) as is necessary
to satisfy the withholding requirement.

 
(g)           Conditions to Exercise of Options.  The Committee or the Board
may, in their discretion, require as conditions to the exercise of Options or
Stock Appreciation Rights and the issuance of shares thereunder either (a) that
a registration statement under the Securities Act of 1933, as amended, with
respect to the Options or Stock Appreciation Rights and the shares to be issued
upon the exercise thereof, containing such current information as is required by
the Rules and Regulations under said Act, shall have become, and continue to be,
effective; or (b) that the grantee or his or her transferee(s) (i) shall have
represented, warranted and agreed, in form and substance satisfactory to the
Company, both that he or she is acquiring the Option or Stock Appreciation Right
and, at the time of exercising the Option or Stock Appreciation Right, that he
or she is acquiring the shares for his/her own account, for investment and not
with a view to or in connection with any distribution; (ii) shall have agreed to
restrictions on transfer, in form and substance satisfactory to the Company; and
(iii) shall have agreed to an endorsement which makes appropriate reference to
such representations, warranties, agreements and restrictions both on the option
and on the certificate representing the shares.
 
(h)           Use of Proceeds.  Proceeds realized from the sale of Common Stock
pursuant to  Options granted hereunder shall constitute general funds of the
Company.
 
7.   Stock Appreciation Rights.
 
(a)           When granted, Stock Appreciation Rights may, but need not be,
identified with a specific Option (including any Option granted on or before the
Date of Grant of the Stock Appreciation Rights) in a number equal to or
different from the number of Stock Appreciation Rights so granted.  If Stock
Appreciation Rights are identified with Shares subject to an Option, then,
unless otherwise provided in the applicable Grant Documents, the grantee’s
associated Stock Appreciation Rights shall terminate upon the expiration,
termination, forfeiture or cancellation of such Stock Option or the exercise of
such Option.
 
(b)           The Strike Price of any Stock Appreciation Right shall (i) for any
Stock Appreciation Right that is identified with an Option, equal the Exercise
Price of such Option, or (ii) for any other Stock Appreciation Right, be not
less than 100% of the Fair Market Value of a Share of Common Stock on the Date
of Grant as the Committee or Board shall specify.
 
(c)           Subject to Section 11 hereof, (i) each Stock Appreciation Right
which is identified with any Option grant shall vest and become exercisable by a
grantee as and to the extent that the related Option with respect to which such
Stock Appreciation Right is identified may be exercised; and (ii) each other
Stock Appreciation Right shall vest and become exercisable by the grantee,
whether during or after employment or following death, retirement or disability,
at such time or times as may be designated by the Committee or Board as set
forth in the applicable rules, guidelines and practices governing the Plan
and/or the Grant Documents executed in connection with such Stock Appreciation
Right.
 
 
7

--------------------------------------------------------------------------------

 
(d)           Subject to Section 11 hereof, Stock Appreciation Rights may be
exercised by the grantee by delivery to the Company of written notice of intent
to exercise a specific number of Stock Appreciation Rights.  Unless otherwise
provided in the applicable Grant Documents, the exercise of Stock Appreciation
Rights which are identified with Shares of Common Stock subject to an Option
shall result in the cancellation or forfeiture of such Option to the extent of
the exercise of such Stock Appreciation Right.
 
(e)           The benefit to the grantee for each Stock Appreciation Right
exercised shall be equal to (i) the Fair Market Value of a Share of Common Stock
on the date of exercise, minus (ii) the Strike Price of such Stock Appreciation
Right.  Such benefit shall be payable in cash, except that the Committee or
Board may provide in the applicable rules, guidelines and practices governing
the Plan and/or the Grant Documents that benefits may be paid wholly or partly
in Shares of Common Stock.
 
8.   Restricted Stock Awards.
 
(a)           Issuance.  A Restricted Stock Award shall be subject to
restrictions imposed by the Committee or the Board during a period of time
specified by the Committee or Board (the “Restriction Period”).  Restricted
Stock Awards may be issued hereunder to Eligible Persons for no cash
consideration or for such minimum consideration as may be required by applicable
law, either alone or in addition to other Awards granted under the Plan.  The
provisions of Restricted Stock Awards need not be the same with respect to each
Eligible Person.


(b)           Restricted Stock.


(i)           The Company may grant Restricted Stock to those Eligible Persons
the Committee or the Board may select in their sole discretion.  Each Award of
Restricted Stock shall have those terms and conditions that are expressly set
forth in or are required by the Plan and the Grant Documents as the Committee or
the Board may determine in their discretion.
 
(ii)           While any restriction applies to any grantee’s Restricted Stock,
(a) unless the Committee or the Board provides otherwise, the grantee shall
receive the dividends paid on the Restricted Stock and shall not be required to
return those dividends to the Company in the event of the forfeiture of the
Restricted Stock; (b) the grantee shall receive the proceeds of the Restricted
Stock in any stock split, reverse stock split, recapitalization, or other change
in the capital structure of the Company, which proceeds shall automatically and
without need for any other action become Restricted Stock and be subject to all
restrictions then existing as to the grantee’s Restricted Stock; and (c) the
grantee shall be entitled to vote the Restricted Stock during the Restriction
Period.
 
(iii)           The Restricted Stock will be delivered to the grantee subject to
the understanding that while any restriction applies to the Restricted Stock,
the grantee shall not have the right to sell, transfer, assign, convey, pledge,
hypothecate, grant any security interest in or mortgage on, or otherwise dispose
of or encumber any shares of Restricted Stock or any interest therein.  As a
result of the retention of rights in the Restricted Stock by the Company, except
as required by any applicable law, neither any shares of the Restricted Stock
nor any interest therein shall be subject in any manner to any forced or
involuntary sale, transfer, conveyance, pledge, hypothecation, encumbrance, or
other disposition or to any charge, liability, debt, or obligation of the
grantee, whether as the direct or indirect result of any action of the grantee
or any action taken in any proceeding, including any proceeding under any
bankruptcy or other creditors’ rights law.  Any action attempting to effect any
transaction of that type shall be void.
 
 
8

--------------------------------------------------------------------------------

 
(iv)           Unless other provisions are specified in the Grant Documents or
Plan guidelines which may be adopted by the Committee or the Board from time to
time, any Restricted Stock held by the grantee at the time the grantee ceases to
be an Associate for any reason shall be forfeited by the grantee to the Company
and automatically re-conveyed to the Company.


(v)           The Committee or the Board may withhold, in accordance with
Section 16(f) hereof, any amounts necessary to collect any withholding taxes
upon any taxable event relating to Restricted Stock.
 
(vi)           The making of an Award of Restricted Stock and delivery of any
Restricted Stock is subject to compliance by the Company with all applicable
laws.  The Company need not issue or transfer Restricted Stock pursuant to the
Plan unless the Company’s legal counsel has approved all legal matters in
connection with the delivery of the Restricted Stock.


(vii)           The Restricted Stock will be book-entry Shares only unless the
Committee or the Board decides to issue certificates to evidence any shares of
Restricted Stock.  The Company may place stop-transfer instructions with respect
to all Restricted Stock on its stock transfer records.
 
(c)           Restricted Stock Units.


(i)           The Company may grant Restricted Stock Units to those Eligible
Persons as the Committee or the Board may select in its sole
discretion.  Restricted Stock Units represent the right to receive Shares in the
future, at such times, and subject to such conditions as the Committee or the
Board shall determine.  The restrictions imposed shall take into account
potential tax treatment under Code Section 409A.
 
(ii)           Until the Restricted Stock Unit is released from restrictions and
any Shares subject thereto are delivered to the grantee, the grantee shall not
have any beneficial ownership in any Shares subject to the Restricted Stock
Unit, nor shall the grantee have the right to sell, transfer, assign, convey,
pledge, hypothecate, grant any security interest in or mortgage on, or otherwise
dispose of or encumber any Restricted Stock Unit or any interest
therein.  Except as required by any law, no Restricted Stock Unit nor any
interest therein shall be subject in any manner to any forced or involuntary
sale, transfer, conveyance, pledge, hypothecation, encumbrance, or other
disposition or to any charge, liability, debt, or obligation of the grantee,
whether as the direct or indirect result of any action of the grantee or any
action taken in any proceeding, including any proceeding under any bankruptcy or
other creditors’ rights law.  Any action attempting to effect any transaction of
that type shall be void.
 
(iii)           Upon the lapse of the restrictions, the holder of Restricted
Stock Units shall, except as noted below, be entitled to receive, as soon as
administratively practical, (a) that number of Shares subject to the Award that
are no longer subject to restrictions, (b) cash in an amount equal to the Fair
Market Value of the number of Shares subject to the Award that are no longer
subject to restrictions, or (c) any combination of Shares and cash, as the
Committee or the Board shall determine in their sole discretion, or shall have
specified at the time the Award was granted.
 
 
9

--------------------------------------------------------------------------------

 
(iv)           Restricted Stock Units and the entitlement to Shares, cash, or
any combination thereunder will be forfeited and all rights of a grantee to such
Restricted Stock Units and the Shares thereunder will terminate if the
applicable restrictions are not satisfied.


(v)           A grantee of Restricted Stock Units is not entitled to any rights
of a holder of the Shares (e.g., voting rights and dividend rights), prior to
the receipt of such Shares pursuant to the Plan.  The Committee or the Board
may, however, provide in the Grant Documents that the grantee shall be entitled
to receive dividend equivalent payments on Restricted Stock Units, on such terms
and conditions as the Grant Documents may specify.


(vi)           The Committee or the Board may withhold, in accordance with
Section 16(f) hereof, any amounts necessary to collect any withholding taxes
upon any taxable event relating to any Restricted Stock Units.
 
(vii)           The granting of Restricted Stock Units and the delivery of any
Shares is subject to compliance by the Company with all applicable laws.


(viii)           At the time of grant of Restricted Stock Units (or at such
earlier or later time as the Committee or the Board determines to be appropriate
in light of the provisions of Code Section 409A), the Committee or the Board may
permit a grantee to elect to defer receipt of the Shares or cash to be delivered
upon lapse of the restrictions applicable to the Restricted Stock Units in
accordance with rules and procedures that may be established from time to time
by the Committee or the Board.  Such rules and procedures shall take into
account potential tax treatment under Code Section 409A, and may provide for
payment in Shares or cash.


 9.           Performance Awards. [Reserved]


10.           Other Stock Unit Awards.  Other Awards of Shares and other Awards
that are valued in whole or in part by reference to, or are otherwise based on,
Shares or other property (“Other Stock Unit Awards”) may be granted hereunder to
Eligible Persons, either alone or in addition to other Awards granted under the
Plan.  Other Stock Unit Awards may be paid in Shares, cash or any other form of
property as the Committee or the Board may determine.  Subject to the provisions
of the Plan, the Committee or the Board shall have sole and complete authority
to determine the Eligible Persons to whom such Awards shall be made, the times
at which such Awards shall be made, the number of Shares to be granted pursuant
to such Awards, and all other terms and conditions of such Awards.  The
provisions of Other Stock Unit Awards need not be the same with respect to each
Eligible Person.  Shares (including securities convertible into Shares) subject
to Awards granted under this Section may be issued for no cash consideration or
for such minimum consideration as may be required by applicable law.
 
11.           Change in Control.  Notwithstanding any other provision of the
Plan to the contrary, the Committee or Board may determine, in their discretion,
that upon the occurrence of a transaction involving a merger or consolidation of
the Company, a sale of all or substantially all of its assets, or the
acquisition of a significant percentage of the voting power of the Company, or
such other form of transaction as the Committee or Board may determine from time
to time to constitute a change in control of the Company, that (i) Stock Options
and Stock Appreciation Rights may become immediately exercisable; (ii)
restrictions and deferral limitations applicable to any Restricted Stock or
Restricted Stock Unit Award may become free of all restrictions and limitations
and become fully vested and transferable; (iv) the restrictions and deferral
limitations and other conditions applicable to any Other Stock Unit Awards or
any other Awards granted under the Plan may lapse and such Other Stock Unit
Awards or such other Awards may become free of all restrictions, limitations or
conditions and become fully vested and transferable to the full extent of the
Award not previously forfeited or vested.


 
10

--------------------------------------------------------------------------------

 
The Committee or the Board, in their discretion, may also determine that, upon
the occurrence of such a change in control transaction, each Stock Option or
Stock Appreciation Right outstanding hereunder shall terminate within a
specified number of days after notice to the holder, and such holder shall
receive, with respect to each share of Common Stock subject to such Stock Option
or Stock Appreciation Right, an amount equal to the excess of the fair market
value of the Shares immediately prior to the occurrence of such transaction
(which shall be no less than the value being paid for such Shares pursuant to
such transaction) over the Exercise Price or Strike Price, as applicable, of
such Stock Option or Stock Appreciation Right; such amount shall be payable in
cash, in one or more of the kinds of property payable in such transaction, or in
a combination thereof, as the Committee or Board in their discretion shall
determine.


12.           Transferability of Awards.  Awards granted under the Plan shall
not be transferred by an Eligible Person, except by will or by the laws of
descent and distribution.
 
13.    [Reserved]
 
14.           Alteration, Termination, Discontinuance, Suspension, and
Amendment.
 
(a)           The Committee or the Board may amend, alter, suspend, discontinue
or terminate the Plan or any portion thereof at any time; provided that no such
amendment, alteration, suspension, discontinuation or termination shall be made
without (i) shareholder approval if such approval is necessary to qualify for or
comply with any tax or regulatory requirement for which or with which the
Committee or Board deems it necessary or desirable to qualify or comply; or
(ii) the consent of the affected grantee, if such action would impair the rights
of such grantee under any outstanding Award.  Notwithstanding anything to the
contrary herein, the Committee or the Board may make technical amendments to the
Plan as may be necessary so as to have the Plan conform to any laws or
regulations in any jurisdiction within or outside the United States, so long as
shareholder approval of such technical amendments is not required.
 
 
(b)           The Committee or Board may amend the terms of any outstanding
Award, prospectively or retroactively, except that no such amendment shall
impair the rights of any grantee of an Award without his or her
consent.  Subject to the requirements of paragraph (c) below, the Committee or
Board may, without the consent of the grantee of an Award, amend any Grant
Documents evidencing an Option or Stock Appreciation Right granted under the
Plan, or otherwise take action, to accelerate the time or times at which an
Option or Stock Appreciation Right may be exercised; to extend the expiration
date of an Award; to waive any other condition or restriction applicable to an
Award or to the exercise of an Option or Stock Appreciation Right; to reduce the
Exercise Price or Strike Price, as applicable, of an Option or Stock
Appreciation Right; to amend the definition of a change in control of the
Company (if such a definition is contained in such Grant Documents) to expand
the events that would result in a change in control and to add a change in
control provision to such Grant Documents (if such provision is not contained in
such Grant Documents); and may amend any such Grant Documents in any other
respect with the consent of the grantee.
 
(c)           If required by any Legal Requirement, any amendment to the Plan or
any Award will also be submitted to and approved by the requisite vote of the
shareholders of the Company.  If any Legal Requirement requires the Plan to be
amended, or in the event any Legal Requirement is amended or supplemented (e.g.,
by addition of alternative rules) to permit the Company to remove or lessen any
restrictions on or with
 
 
11

--------------------------------------------------------------------------------

 
 
respect to an Award, the Board and the Committee each reserve the right to amend
the Plan or any Grant Documents evidencing an Award to the extent of any such
requirement, amendment or supplement, and all Awards then outstanding will be
subject to such amendment.
 
(d)           Notwithstanding any provision of the Plan to the contrary, the
Committee or the Board may not, without prior approval of the shareholders of
the Company, reprice any outstanding Option by either lowering the Exercise
Price thereof or canceling such outstanding Stock Option in consideration of a
grant having a lower Exercise Price.  This paragraph 14(d) is intended to
prohibit the repricing of “underwater” Options without prior shareholder
approval and shall not be construed to prohibit the adjustments provided for in
Section 15 hereof.
 
(e)           The Plan may be terminated at any time by action of the
Board.  The termination of the Plan will not adversely affect the terms of any
outstanding Award.
 
15.           Adjustment of Shares; Effect of Certain
Transactions.  Notwithstanding any other provision of the Plan to the contrary,
in the event of any change in the shares of Common Stock subject to the Plan or
to any Award (through merger, consolidation, reorganization, recapitalization,
stock dividend, stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares, issuance of rights to subscribe, or change in
capital structure), appropriate adjustments or substitutions shall be made by
the Committee or the Board as to the (i) maximum number of shares of Common
Stock subject to the Plan, (ii) maximum number of Shares of Common Stock for
which Awards may be granted to any one Eligible Person, and (iii) the number of
Shares of Common Stock and price per share subject to outstanding Awards as
shall be equitable to prevent dilution or enlargement of rights under previously
granted Awards.  The determination of the Committee or Board as to these matters
shall be conclusive; provided, however, that (i) any such adjustment with
respect to an Incentive Stock Option and any related Stock Appreciation Right
shall comply with the rules of Section 424(a) of the Code; and (ii) in no event
shall any adjustment be made which would disqualify any Incentive Stock Option
granted hereunder as an Incentive Stock Option for purposes of Section 422 of
the Code.
 
16.           General Provisions.


 
(a)
No Associate or Eligible Person shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Associates or Eligible Persons under the Plan.

 
 
(b)
The Committee or Board shall be authorized to make adjustments in performance
award criteria or in the terms and conditions of other Awards in recognition of
unusual or nonrecurring events affecting the Company or its financial statements
or changes in applicable laws, regulations or accounting principles.  The
Committee or Board may correct any defect, supply any omission, or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem desirable to carry it into effect.  In the event the Company shall assume
outstanding employee benefit awards or the right or obligation to make future
such awards in connection with the acquisition of or combination with another
corporation or business entity, the Committee or Board may, in their discretion,
make such adjustments in the terms of Awards under the Plan as it shall deem
appropriate.



 
(c)
All certificates for Shares delivered under the Plan pursuant to any Award shall
be subject to such stock transfer orders and other restrictions as the Committee
or Board may deem advisable under the rules, regulations, and other requirements
of the Securities and Exchange Commission, any stock exchange upon which the
Shares are then listed, and any applicable state of Federal securities law, and
the Committee or Board may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.



 
12

--------------------------------------------------------------------------------

 
 
(d)
No Award granted hereunder shall be construed as an offer to sell securities of
the Company, and no such offer shall be outstanding, unless and until the
Committee or the Board in their sole discretion has determined that any such
offer, if made, would be in compliance with all applicable requirements of the
U.S. federal securities laws and any other laws to which such offer, if made,
would be subject.



 
(e)
The Committee or the Board shall be authorized to establish procedures pursuant
to which the payment of any Award may be deferred.  Subject to the provisions of
the Plan and any Grant Documents, the recipient of an Award (including, without
limitation, any deferred Award) may, if so determined by the Committee or the
Board, be entitled to receive, currently or on a deferred basis, cash dividends,
or cash payments in amounts equivalent to cash dividends on Shares (“dividend
equivalents”), with respect to the number of Shares covered by the Award, as
determined by the Committee or the Board, in their sole discretion, and the
Committee or Board may provide that such amounts (if any) shall be deemed to
have been reinvested in additional Shares or otherwise reinvested.



 
(f)
The Company shall be authorized to withhold from any Award granted or payment
due under the Plan the amount of withholding taxes due in respect of an Award or
payment hereunder and to take such other action as may be necessary in the
opinion of the Plan administrator to satisfy all obligations for the payment of
such taxes, not to exceed the statutory minimum withholding obligation.  The
Committee or Board shall be authorized to establish procedures for election by
grantees to satisfy such obligations for the payment of such taxes (i) by
delivery of or transfer of Shares to the Company, (ii) with the consent of the
Committee or the Board, by directing the Company to retain Shares otherwise
deliverable in connection with the Award, (iii) by payment in cash of the amount
to be withheld, or (iv) by withholding from any cash compensation otherwise due
to the grantee.



 
(g)
Nothing contained in this Plan shall prevent the Board from adopting other or
additional compensation arrangements, subject to shareholder approval if
required, and such arrangements may be either generally applicable or applicable
only in specific cases.



 
(h)
The validity, construction, and effect of the Plan and any rules and regulations
relating to the Plan shall be determined in accordance with the laws of the
state of Delaware and applicable Federal law.



 
(i)
If any provision of this Plan is or becomes or is deemed invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Committee or the Board, such provision
shall be construed or deemed amended to conform to applicable law, or if it
cannot be construed or deemed amended without, in the determination of the
Committee or the Board, materially altering the intent of the Plan, it shall be
stricken, and the remainder of the Plan shall remain in full force and effect.



 
(j)
Awards may be granted to Eligible Persons who are foreign nationals or employed
outside the United States, or both, on such terms and conditions different from
those applicable to Awards to Employees employed in the United States as may, in
the judgment of the Committee or the Board, be necessary or desirable in order
to recognize differences in local law or tax policy.  The Committee or Board
also may impose conditions on the exercise or vesting of Awards in order to
minimize the Company’s obligations with respect to tax equalization for
Associates on assignments outside their home country.



 
13

--------------------------------------------------------------------------------

 
 
(k)
No Award shall be granted or exercised if the grant of the Award or the exercise
and the issuance of shares or other consideration pursuant thereto would be
contrary to law or the regulations of any duly constituted authority having
jurisdiction.

 
 
(l)
The Plan will not confer upon any Eligible Person or Associate any right with
respect to continuance of employment or other service with the Company or any
Subsidiary or Affiliated Company, nor will it interfere in any way with any
right the Company or any Subsidiary or Affiliated Company would otherwise have
to terminate an Eligible Person’s or Associate’s employment or other service at
any time.

 



 
 14

--------------------------------------------------------------------------------

 

EXHIBIT B-1


Performance Award


See attached.

 
 

--------------------------------------------------------------------------------

 

PERFORMANCE UNIT AWARD AGREEMENT


This Performance Unit Award Agreement (the “Agreement”), the accompanying Notice
of Performance Unit Award (the “Notice”), and the 2011 Nonqualified Equity
Compensation Plan of Acxiom Corporation (the “Plan”), constitute the agreement
between Acxiom Corporation (the “Company”) and you with regard to the
Performance Units pertaining to the Company’s common stock (“Common Stock”)
described in the Notice.  Capitalized terms not otherwise defined herein will
have the meanings set forth in the Plan.  In the event of a conflict between the
terms of the Plan and this Agreement, the terms of the Plan shall govern.
 
        1.           Acceptance of Terms.  Your acceptance and retention of the
award described in the accompanying Notice, as evidenced by your signature on
the Notice, shall constitute your acceptance of the terms and conditions set
forth in the Notice, this Agreement, and the Plan.
 
 2.           Your Rights with Respect to the Performance Units.
 
(a)           Shareholder Rights.  Upon vesting, the Performance Units granted
pursuant to the Notice will entitle you to the all the rights of a shareholder
of the Company’s Common Stock as to the amount of shares of Common Stock
(“Shares”) currently vested.  You will have no shareholder rights with respect
to any unvested Performance Units, and your rights with respect to the
Performance Units will remain forfeitable prior to the date on which such rights
become vested.
 
    (b)           Conversion of Performance Units; Issuance of Shares.  Upon the
vesting date, you will be entitled to receive, as soon as administratively
practicable, 100% of the Shares in accordance with the Notice.  No Shares will
be issued to you prior to the date on which the Performance Units vest.
 
3.           Vesting.  Unless otherwise specified by the Compensation Committee
of the Board of Directors, Performance Units shall vest and the restrictions
with respect to the Performance Units shall lapse as set forth in the Notice,
provided that you remain continuously employed by the Company. The provisions of
this Section 3 are subject to the provisions of Section 4 below entitled
“Forfeiture of Shares.”
 
4.           Forfeiture of Performance Units and Shares for Engaging in Certain
Activities.
 
(a)           If at any time during your employment with the Company and/or its
subsidiaries and affiliated companies, or within one year after termination of
your employment you engage in any activity which competes with any activity of
the Company and/or its subsidiaries and affiliated companies, or if you engage
in any of the prohibited activities listed in subsection (b) below, then
 
(i)           any unvested Performance Units granted to you shall be canceled;
 
(ii)           with respect to any Shares received by you pursuant to Section
2(b) above within the three-year period before and the three-year period after
your termination date, you shall pay to the Company an amount equal to the
proceeds of any sale or distribution of those Shares (the “Forfeited Shares”),
or, if still held by you, the aggregate fair market value of such Forfeited
Shares as of the date of vesting; and
 
(iii)           the Company shall be entitled to set off against the amount of
any such Forfeited Shares any amounts owed to you by the Company.
 
(b)           The prohibited activities include:
 
(1)           accepting employment with or serving as a consultant, advisor or
in any other capacity to anyone that is in competition with or acting against
the interests of the Company;
 

 
 

--------------------------------------------------------------------------------

 

 
(2)           disclosing or misusing any confidential information or material
concerning the Company;
 
(3)           any attempt, directly or indirectly, to induce any associate of
the Company to be employed or perform services elsewhere;
 
(4)            any attempt, directly or indirectly, to solicit the trade or
business of any current or prospective customer of the Company;
 
(5)           the failure or refusal to disclose promptly and to assign to the
Company all right, title and interest in any invention or idea made or conceived
in whole or in part by you in the course of your employment by the Company,
relating to the actual or anticipated business, research or development work of
the Company, or the failure or refusal to do anything reasonably necessary to
enable the Company to secure a patent or other intellectual property right;
 
(6)           participating in a hostile takeover attempt against the Company;
 
(7)           a material violation of Company policy, including, without
limitation, the Company's insider trading policies; or
 
(8)           conduct related to your employment for which you have been
convicted of criminal conduct or for which you have been assessed civil
penalties.
 
(c)           Upon receipt of any Shares pursuant to Section 2(b) of this
Agreement, you agree to certify, if requested by the Company, that you are in
compliance with the terms and conditions of this Agreement.
 
(d)           You may be released from your obligations under this Section 4
only if the Compensation Committee of the Company’s Board of Directors (the
“Committee”), or its authorized designee(s), determines in its sole discretion
that to do so is in the best interests of the Company.
 
    5.           Restriction on Transfer.  Performance Units may not be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of by you
except as provided under the Plan, and any unauthorized purported sale,
assignment, transfer, pledge, hypothecation or other disposition shall be void
and unenforceable against the Company.


    6.           Taxes.  In order to comply with all applicable federal or state
income tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable or state payroll, withholding, income
or other taxes, which are your sole and absolute responsibility, are withheld or
collected from you.



 
2 

--------------------------------------------------------------------------------

 

7.           Amendments.  All amendments to this Agreement shall be in writing;
provided that this Agreement is subject to the power of the Committee and/or the
Company’s Board of Directors to amend the Plan as provided therein, except that
no such amendment to the Plan shall adversely affect your rights under this
Agreement without your consent.


8.           Notices.  Any notice to be given under this Agreement to the
Company shall be addressed to the Company in care of its performance plan
administrator.  Any notice to be given to you shall be addressed to you at the
address listed in the Company’s records.  By a notice given pursuant to this
Section, either party may designate a different address for notices.  Any notice
shall have been deemed given when actually delivered.


9.           Severability.  If any part of this Agreement is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any part of this Agreement not declared
to be unlawful or invalid.  Any part so declared unlawful or invalid shall, if
possible, be construed in a manner which gives effect to the terms of such part
to the fullest extent possible while remaining lawful and valid.
 
10.           Applicable Law.  This Agreement shall be governed by the laws
(excluding the conflict of laws rules) of the State of Delaware.
 
11.           Headings.  Headings are for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.





 
3 

--------------------------------------------------------------------------------

 

EXHIBIT B-2


Option Agreement


See attached.

 
 

--------------------------------------------------------------------------------

 

STOCK OPTION GRANT AGREEMENT


This Stock Option Grant Agreement (“Grant Agreement”) together with  the
accompanying Notice of Grant of Stock Option (“Notice”) and the 2011
Nonqualified Equity Compensation Plan of Acxiom Corporation (the “Plan”)
constitute the agreement (“Agreement”) between Acxiom Corporation (the
“Company”) and you with regard to the stock options (“Options”) described on the
Notice.  Capitalized terms not otherwise defined in the Grant Agreement shall
have the meanings set forth in the Plan.  References in the Grant Agreement to
“the Company” shall be deemed to also include its subsidiaries.
 
      1.           Acceptance of Terms.  Your acceptance and retention of the
Options described in the accompanying Notice shall constitute your acceptance of
the terms and conditions set forth in the Agreement, and shall constitute an
affirmation that you have read the Notice, the Grant Agreement and the Plan and
have agreed to be bound by their terms.
 
       2.           Vesting and Exercise After Termination of
Employment.  Unless otherwise specified by the Compensation Committee of the
Board of Directors, options will vest only while you remain an associate of the
Company, and they may be exercised only while you remain an associate of the
Company and during the three months immediately following your separation from
the Company.
 
3.           Forfeiture of Option Gain and Unexercised Options for Engaging in
Certain Activities.
 
(a)           If, at any time during your employment or within one year after
termination of your employment you engage in any activity which competes with
any activity of the Company, or if you engage in any of the prohibited
activities listed below, then
 
(i)           any unexpired, unpaid or unexercised Options granted to you under
the Agreement shall be canceled,
 
(ii)           any option gain (i.e, the product of (x) the number of shares of
Company stock realized from an exercise of the Option and (y) the difference in
the closing sale price of the Company’s stock on the date of exercise and the
exercise price) (“Option Gain”)  realized by you within the three-year period
before and the three-year period after your termination date from exercising any
Options granted under the Agreement shall be paid by you to the Company, and
 
(iii)           the Company shall be entitled to set off against the amount of
any such Option Gain any amount owed to you by the Company.
 
The prohibited activities include:
 
(1)           accepting employment with or serving as a consultant, advisor or
in any other capacity to anyone that is in competition with or acting against
the interests of the Company;
 
(2)           disclosing or misusing any confidential information or material
concerning the Company;
 
(3)           any attempt, directly or indirectly, to induce any associate of
the Company to be employed or perform services elsewhere;
 
(4)            any attempt, directly or indirectly, to solicit the trade or
business of any current or prospective customer of the Company;
 
 
 

--------------------------------------------------------------------------------

 
(5)           the failure or refusal to disclose promptly and to assign to the
Company all right, title and interest in any invention or idea made or conceived
in whole or in part by you in the course of your employment by the Company,
relating to the actual or anticipated business, research or development work of
the Company, or the failure or refusal to do anything reasonably necessary to
enable the Company to secure a patent or other intellectual property right;
 
(6)           participating in a hostile takeover attempt against the Company;
 
(7)           a material violation of Company policy, including, without
limitation, the Company's insider trading policies; or
 
(8)           conduct related to your employment for which you have been
convicted of criminal conduct or for which you have been assessed  civil
penalties.
 
The purpose of this Section 3 is to ensure that the interests of the Company’s
shareholders are aligned with and not competitive with or in conflict with the
interests of the Company.
 
  (b)      Upon exercise, payment or delivery pursuant to exercise of an Option,
you agree to certify, if requested by the Company, that you are in compliance
with the terms and conditions of this Section 3.
 
       (c)       You may be released from your obligations under this Section 3
only if the Compensation Committee, or its authorized designee(s), determines in
its discretion that to do so is in the best interests of the
             Company.
 
4.           Stock Option Transferability.  The Options are transferable only as
specifically allowed by the Plan.
 
5.           Deferred Delivery of Stock. Prior to your exercise of an Option,
you may elect to defer the delivery of the stock to which you would be otherwise
be entitled following your exercise, if you timely agree in writing to the terms
of the Company’s then current stock deferral election form, and if you meet and
comply with the conditions and rules of the Compensation Committee then in
effect with respect to such deferrals.  The conditions, rules and procedures
under which you may exercise this deferral right, and the terms and provisions
of the stock deferral election form, are subject to such administrative policies
as the Compensation Committee may adopt from time to time, and any such policies
or determinations of the Compensation Committee shall be final.


6.           Nonstatutory Stock Options.  The Options have been designated by
the Compensation Committee as nonstatutory stock options; they do not qualify as
incentive stock options.


7.           Taxes.  The Company is not required to issue shares of stock upon
your exercise of the Options unless you first pay the amount requested by the
Company to satisfy any liability it may have to withhold federal, state, or
local income or other taxes relating to the exercise.


8.           Amendments.  All amendments to the Agreement shall be in writing;
provided that the Agreement is subject to the power of the Board to amend the
Plan as provided therein, except that no such amendment to the Plan shall
adversely affect your rights under the Agreement without your consent.


9.           Notices.  Any notice to be given under the Agreement to the Company
shall be addressed to the Company in care of its stock option
administrator.  Any notice to be given to you shall be addressed to you at the
address listed in the Company’s records.  By a notice given pursuant to this
Section, either party may designate a different address for notices.

 
2 

--------------------------------------------------------------------------------

 

10.           Severability.  If any part of the Agreement is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any part of the Agreement not declared
to be unlawful or invalid.  Any part so declared unlawful or invalid shall, if
possible, be construed in a manner which gives effect to the terms of such part
to the fullest extent possible while remaining lawful and valid.
 
11.           Applicable Law.  The Agreement shall be governed by the laws
(excluding the conflict of laws rules) of the State of Delaware.
 
12.           Headings.  Headings are for convenience only and are not to serve
as a basis for interpretation or construction of the Agreement.
 





 
3 

--------------------------------------------------------------------------------

 

EXHIBIT B-3


Restricted Stock Unit Agreement


See attached.



 
 

--------------------------------------------------------------------------------

 

RESTRICTED STOCK UNIT AWARD AGREEMENT


This Restricted Stock Unit Award Agreement (the “Agreement”), the accompanying
Notice of Restricted Stock Unit Award (the “Notice”), and the 2011 Nonqualified
Equity Compensation Plan of Acxiom Corporation (the “Plan”), constitute the
agreement between Acxiom Corporation (the “Company”) and you with regard to the
restricted stock units (“RSUs”) pertaining to the Company’s common stock
(“Common Stock”) described in the Notice.  Capitalized terms not otherwise
defined herein will have the meanings set forth in the Plan.  In the event of a
conflict between the terms of the Plan and this Agreement, the terms of the Plan
shall govern.
 
        1.           Acceptance of Terms.  Your acceptance and retention of the
award described in the accompanying Notice, as evidenced by your signature on
the Notice, shall constitute your acceptance of the terms and conditions set
forth in the Notice, this Agreement, and the Plan.
 
2.           Your Rights with Respect to the RSUs.
 
(a)           Shareholder Rights.  Upon vesting, the RSUs granted pursuant to
the Notice will entitle you to the all the rights of a shareholder of the
Company’s Common Stock as to the amount of shares of Common Stock (“Shares”)
currently vested.  You will have no shareholder rights with respect to any
unvested RSU’s, and your rights with respect to the RSUs will remain forfeitable
prior to the date on which such rights become vested.
 
    (b)           Conversion of RSUs; Issuance of Shares.  Upon each vesting
date, you will be entitled to receive, as soon as administratively practicable,
25% of the Shares in accordance with the Notice.  No Shares will be issued to
you prior to the date on which the RSUs vest.
 
3.           Vesting.  Unless otherwise specified by the Compensation Committee
of the Board of Directors, RSUs shall vest and the restrictions with respect to
the RSUs shall lapse as set forth in the Notice, provided that you remain
continuously employed by the Company. The provisions of this Section 3 are
subject to the provisions of Section 4 below entitled “Forfeiture of Shares.”
 
4.           Forfeiture of Shares for Engaging in Certain Activities.
 
(a)           If at any time during your employment with the Company and/or its
subsidiaries and affiliated companies, or within one year after termination of
your employment you engage in any activity which competes with any activity of
the Company and/or its subsidiaries and affiliated companies, or if you engage
in any of the prohibited activities listed in subsection (b) below, then
 
(i)           any unvested RSUs granted to you shall be canceled;
 
(ii)           with respect to any Shares received by you pursuant to Section
2(b) above within the three-year period before and the three-year period after
your termination date, you shall pay to the Company an amount equal to the
proceeds of any sale or distribution of those Shares (the “Forfeited Shares”),
or, if still held by you, the aggregate fair market value of such Forfeited
Shares as of the date of vesting; and
 
(iii)           the Company shall be entitled to set off against the amount of
any such Forfeited Shares any amounts owed to you by the Company.
 

 
 

--------------------------------------------------------------------------------

 

(b)           The prohibited activities include:
 
(1)           accepting employment with or serving as a consultant, advisor or
in any other capacity to anyone that is in competition with or acting against
the interests of the Company;
 
(2)           disclosing or misusing any confidential information or material
concerning the Company;
 
(3)           any attempt, directly or indirectly, to induce any associate of
the Company to be employed or perform services elsewhere;
 
(4)            any attempt, directly or indirectly, to solicit the trade or
business of any current or prospective customer of the Company;
 
(5)           the failure or refusal to disclose promptly and to assign to the
Company all right, title and interest in any invention or idea made or conceived
in whole or in part by you in the course of your employment by the Company,
relating to the actual or anticipated business, research or development work of
the Company, or the failure or refusal to do anything reasonably necessary to
enable the Company to secure a patent or other intellectual property right;
 
(6)           participating in a hostile takeover attempt against the Company;
 
(7)           a material violation of Company policy, including, without
limitation, the Company's insider trading policies; or
 
(8)           conduct related to your employment for which you have been
convicted of criminal conduct or for which you have been assessed civil
penalties.
 
(c)           Upon receipt of any Shares pursuant to Section 2(b) of this
Agreement, you agree to certify, if requested by the Company, that you are in
compliance with the terms and conditions of this Agreement.
 
(d)           You may be released from your obligations under this Section 4
only if the Compensation Committee of the Company’s Board of Directors (the
“Committee”), or its authorized designee(s), determines in its sole discretion
that to do so is in the best interests of the Company.
 
    5.           Restriction on Transfer.  RSUs may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of by you except as
provided under the Plan, and any unauthorized purported sale, assignment,
transfer, pledge, hypothecation or other disposition shall be void and
unenforceable against the Company.


    6.           Taxes.  In order to comply with all applicable federal or state
income tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable or state payroll, withholding, income
or other taxes, which are your sole and absolute responsibility, are withheld or
collected from you.



 
2 

--------------------------------------------------------------------------------

 

7.           Amendments.  All amendments to this Agreement shall be in writing;
provided that this Agreement is subject to the power of the Committee and/or the
Company’s Board of Directors to amend the Plan as provided therein, except that
no such amendment to the Plan shall adversely affect your rights under this
Agreement without your consent.


8.           Notices.  Any notice to be given under this Agreement to the
Company shall be addressed to the Company in care of its restricted stock plan
administrator.  Any notice to be given to you shall be addressed to you at the
address listed in the Company’s records.  By a notice given pursuant to this
Section, either party may designate a different address for notices.  Any notice
shall have been deemed given when actually delivered.


9.           Severability.  If any part of this Agreement is declared by any
court or governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not serve to invalidate any part of this Agreement not declared
to be unlawful or invalid.  Any part so declared unlawful or invalid shall, if
possible, be construed in a manner which gives effect to the terms of such part
to the fullest extent possible while remaining lawful and valid.
 
10.           Applicable Law.  This Agreement shall be governed by the laws
(excluding the conflict of laws rules) of the State of Delaware.
 
11.           Headings.  Headings are for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.







 
3 

--------------------------------------------------------------------------------

 

EXHIBIT C


Form of General Release


 
This Release (this “Release”), dated as of ________, is made by and among Scott
E. Howe (the “Executive”) and Acxiom Corporation and all of its subsidiaries
(collectively, the “Company”).
 
WHEREAS, the parties hereto entered into that certain Employment Agreement dated
as of __________ ___, 2011 (the “Agreement”);
 
WHEREAS, the Executive’s employment with the Company has been terminated in a
manner described in Section ____ of the Agreement;
 
WHEREAS, pursuant to Section ___ of the Agreement, it is a condition precedent
to the Company’s obligation to make the payments under Section ___, that the
Executive executes and delivers this Release.
 
NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:
 
1.   Executive Release. The Executive, ON BEHALF OF HIMSELF, HIS SPOUSE,
ATTORNEYS, HEIRS, EXECUTORS, ADMINISTRATORS, AGENTS, ASSIGNS AND ANY TRUSTS,
PARTNERSHIPS AND OTHER ENTITIES UNDER HIS CONTROL AND ANY OTHER PERSON CLAIMING
BY, THROUGH OR UNDER THE EXECUTIVE (TOGETHER, THE “EXECUTIVE PARTIES”), HEREBY
GENERALLY RELEASES AND FOREVER DISCHARGES the Company, its respective
predecessors, successors and assigns and its respective past and present
stockholders, members, directors, officers, employees, agents, representatives,
principals, insurers and attorneys (together the “Company Parties”) from any and
all claims, demands, liabilities, suits, damages, losses, expenses, attorneys’
fees, obligations or causes of action, KNOWN OR UNKNOWN, CONTINGENT OR
NON-CONTINGENT of any kind and every nature whatsoever, and WHETHER OR NOT
ACCRUED OR MATURED, which any of them have or may have, arising out of or
relating to any transaction, dealing, relationship, conduct, act or omission, OR
ANY OTHER MATTERS OR THINGS OCCURRING OR EXISTING AT ANY TIME PRIOR TO AND
INCLUDING THE EXECUTION DATE OF THIS RELEASE (including, but not limited to, any
claim against the Company Parties based on, relating to or arising under
wrongful discharge, breach of contract (whether oral or written), tort, fraud
(but excluding fraudulent inducement into signing this Release), defamation,
negligence, promissory estoppel, retaliatory discharge, Title VII of the Civil
Rights Act of 1964, as amended, any other civil or human rights law, the Age
Discrimination in Employment Act of 1967, Americans with Disabilities Act,
Section 409A of the Internal Revenue Code or 1986, as amended (the “Code”) or
any other applicable provisions of the Code, Employee Retirement Income Security
Act of 1974, as amended, or any other federal, state or local law relating to
employment or discrimination in employment) arising out of or relating to the
Executive’s employment by the Company or his services as an officer or employee
of the Company or any of its subsidiaries, or otherwise relating to the
termination of such employment or the Agreement (collectively, “Claims”);
provided, however, such general release will not limit or release the Company
Parties from their respective obligations (i) under the Agreement that expressly
survive termination of employment
 
 
 

--------------------------------------------------------------------------------

 
or by their terms are required to be or only capable of being performed
following the Date of Termination under the Agreement, (ii) under the Company’s
benefit plans and agreements that expressly survive termination of employment,
including without limitation the Company’s equity incentive plans, (iii) in
respect of the Executive’s services as an officer or director of the Company or
any of its subsidiaries, pursuant to any director and officer indemnification
agreements or insurance policies, or the certificates of incorporation or
by-laws (or like constitutive documents) of the Company or any of its
subsidiaries [in effect as of the date hereof or as provided by law] or [(iv)
insert at the time of termination a description of any other agreements with the
Company that expressly survive the Executive’s termination]. The Executive, ON
BEHALF OF HIMSELF AND THE EXECUTIVE PARTIES, hereby represents and warrants that
no other person or entity has initiated or, to the extent within his control,
will initiate any such proceeding on his or their behalf.
 
2.   Non-Disparagement. The Executive agrees that, for a period of one (1) year
following the date hereof, the Executive shall not, in any communications with
the press or other media or any customer, client or supplier of the Company or
any of its subsidiaries, make any statement which disparages or is derogatory of
the Company or any of its subsidiaries or any of their respective directors or
senior officers; provided, however, that this Section 2 shall apply to the
Executive only for so long as the Company, its subsidiaries and their respective
directors and senior officers refrain from making any such communication which
disparages or is derogatory of the Executive.
 
3.   Acknowledgement of Waiver of Claims under ADEA. The Executive acknowledges
that he is waiving and releasing any rights he may have under the Age
Discrimination in Employment Act of 1967 and that this waiver and release is
knowing and voluntary. The Executive acknowledges that the consideration given
for this waiver and release is in addition to anything of value to which the
Executive was already entitled. The Executive further acknowledges that (a) he
has been advised that he should consult with an attorney prior to executing this
Release, (b) he has been given twenty-one (21) days within which to consider
this Release before executing it and (c) he has been given seven (7) days
following the execution of this Release to revoke this Release.
 
4.   Acknowledgment. The parties hereto acknowledge that they understand the
terms of this Release and that they have executed this Release knowingly and
voluntarily. The Executive acknowledges that, in consideration for the covenants
and releases contained herein, he will receive the payments as described in
Section ____ of the Agreement, and that he would not receive such payment
without the execution of this Release.
 
5.   Severability. All provisions of this Release are intended to be severable.
In the event any provision or restriction contained herein is held to be invalid
or unenforceable in any respect, in whole or in part, such finding shall in no
way affect the validity or enforceability of any other provision of this
Release. The parties hereto further agree that any such invalid or unenforceable
provision shall be deemed modified so that it shall be enforced to the greatest
extent permissible under law, and to the extent that any court or arbitrator of
competent jurisdiction determines any restriction herein to be unreasonable in
any respect, such court or arbitrator may limit this Release to render it
reasonable in the light of the circumstances in which it was entered into and
specifically enforce this Release as limited.
 
 
2

--------------------------------------------------------------------------------

 
6.   Specific Performance. If a court of competent jurisdiction determines that
the Executive has breached or failed to perform any part of this Release, the
Executive agrees that the Company will be entitled to seek injunctive relief to
enforce this Release.
 
7.   Governing Law. This Release shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to its conflict
of laws principles.
 
8.   Jurisdiction and Venue. This Release will be deemed performable by all
parties in, and venue will exclusively be in the state and federal courts
located in, the State of Delaware. The Executive hereby consents to the personal
jurisdiction of these courts and waives any objection that such venue in
objectionable or improper.
 
[Signature Page Follows]

 
3 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Executive has hereunto set his hands, as of the day and
year first above written.
 


 
             
Scott E. Howe, individually






























 
 

--------------------------------------------------------------------------------

 
